Exhibit 10.2

[g209122ka01i001.jpg]

The Children’s Place
Secaucus, New Jersey

 

Project 104846
Commodities and Installation Services
2006-September-27



 

Creating Logistics Results  |

DEMATIC

 


--------------------------------------------------------------------------------


[g209122ka03i001.jpg]

Proposal for Conveyor System

 

Introduction

Dematic’s goal is to provide The Children’s Place with the best system solution
available, including cost-effective technologies, control systems, software,
visualization systems, integration and services. This will help The Children’s
Place to optimize service to its customers, reduce distribution lead-time,
enhance material tracking, and support reduction of overall operating costs. We
look forward to working together with The Children’s Place to build this
innovative Material Handling System.

Executive Summary

This Proposal covers a Material Handling System encompassing Third-party
commodities, Mechanical Installation, and Electrical Installation and is
summarized with the following tasks.

Mechanical Installation

Dematic Mechanical Installation will install the Material Handling Equipment and
related accessories as specified within the Proposal. Dematic’s Installation
Lead will serve as the Site Manager, attending meetings, interfacing with The
Children’s Place representatives, and coordinating on-site activities.

The installation includes:

·                     Receiving and unloading of equipment

·                     Assembly and placement of equipment

·                     Hardware commissioning and run-in

·                     On-site representation by Project Engineer and/or Project
Installation Foreman

Electrical Installation

Dematic provides the Field Wiring of the Material Handling Equipment and related
accessories, as specified within this Proposal, which includes:

·                     Setting the control cabinets

·                     Control wiring from supplied cabinets to the equipment

·                     Remote control devices and mounting of the control devices

The Children’s Place will provide wiring from the building power source to the
control cabinet(s).

i


--------------------------------------------------------------------------------


ISO 9001:2000 Registered

Dematic is registered to the ISO-9001:2000 International Standard for Quality
Management Systems.

The registration applies to all Dematic Manufacturing, Engineering, Project
Management and Customer Service processes.

Revisions

Revision Level

 

Date of Revision

 

Date of Revision

 



 

2006-September-27

 

Initial Release.

 

      

 

 

 

 

 

      

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------


Table of Contents

1

Title Page

 

1

1.1

Proposal Content

 

2

 

 

 

 

2

Scope of Work

 

3

2.1

Material Handling System

 

3

2.2

Installation

 

4

 

 

 

 

3

Mechanical Resale Equipment Details

 

5

3.1

Balers

 

6

3.2

Carton Erector / Sealer

 

7

3.3

Semi-Automatic Carton Sealer (MQ22)

 

9

3.4

Dunnage Fill

 

10

3.5

Weigh Scales

 

11

3.6

Label Print and Apply System

 

12

3.7

Trailer Unloaders

 

35

3.8

Trailer Loaders

 

37

3.9

Overhead Conveyor System (Pacline C-250 Enclosed Chain)

 

39

3.10

Platform

 

44

 

 

 

 

4

Controls Resale Equipment Details

 

45

4.1

GSMi Visualization System

 

45

4.2

Scanners

 

47

 

 

 

 

5

Computer Resale Information

 

49

5.1

SortDirector System Deliverables

 

49

5.2

Shelf Mounted PickDirector Hardware

 

50

 

 

 

 

6

Installation

 

51

6.1

Mechanical Installation Practices

 

51

6.2

Electrical Installation Practices

 

53

 

 

 

 

7

Proposal Specifications

 

57

7.1

General

 

57

7.2

The Children’s Place Deliverables

 

57

7.3

The Children’s Place Site Conditions

 

59

 

 

 

 

8

Safety

 

61

8.1

Mutual Commitment to Safety

 

61

8.2

OSHA Lockout / Tagout Rules

 

62

 

 

 

 

9

System Pricing

 

63

9.1

Base System

 

63

 

iii


--------------------------------------------------------------------------------


 

9.2

Pricing Notes

 

63

9.3

Export Laws and Regulations

 

64

9.4

Payment Terms

 

64

9.5

Commercial Terms

 

65

 

 

 

 

10

Sales Agreement

 

66

10.1

General Terms and Conditions – Exhibit A

 

67

 

iv


--------------------------------------------------------------------------------


1                            Title Page

Dematic Corp. (hereinafter referred to as “Dematic”) with offices located at:

6 Powder Horn Drive

Warren, New Jersey 07059

Submits this Proposal to:

Equipment to be installed at:

 

 

The Children’s Place Services Company, LLC
(Hereinafter referred to as “The Children’s Place”)

The Children’s Place

 

 

915 Secaucus Road

Airport Road West

 

 

Secaucus, New Jersey 07094

Fort Payne, Alabama 35968

 

 

Don Whiteford

Don Whiteford

 

This Proposal consists of the following:

1.                  Sales Agreement No. 104846, including General Terms and
Conditions - Exhibit A.

2.                  Sections 1 through 10.

3.                  Dematic drawings: Q103522-C010, Rev. C, Sheets 1 and 2,
Dated September 6, 2006.

4.                  Other documents: None.

If information in any document conflicts with that in another, governing
priority shall be given to documents in the order listed above.

All information in this Proposal is confidential and has been prepared for The
Children’s Place’s use solely in considering the purchase of the equipment
and/or services described herein. The Children’s Place’s use for any other
purpose, or transmission to others of all or any part of this information,
including, but not limited to, drawings, process flow diagrams, sequence of
operation, and pricing, is unauthorized without Dematic’s prior written consent.
All Dematic specifications and drawings remain the property of Dematic and are
subject to recall at any time.

© copyright 2006, Dematic Corp. All rights reserved. The contents of this
Proposal may not be reproduced without the prior written permission of Dematic
Corp.

This Proposal is submitted by:

/s/ Thomas R Dancer

 

Business Development Manager

 

732 563-1330 ext. 300

Thomas Dancer

 

Title

 

Phone

 

 

 

 

 

/s/ John Van Walleghem

 

General Manager

 

732-563-1330 ext. 500

John Van Walleghem

 

Title

 

Phone

 

The Offer Period for this Proposal shall terminate 30 days from the date of this
Proposal. Dematic may extend the Offer Period; however, the price, schedule, and
other portions of this Proposal may be subject to change. Extensions of the
Offer Period shall be valid only if in writing and signed by an authorized
Dematic representative. This Proposal shall become binding only upon full
execution of the Sales Agreement by duly authorized agents of the parties.

1


--------------------------------------------------------------------------------


1.1                  Proposal Content

This Proposal is provided to furnish all of the necessary Third-party
commodities, Mechanical Installation, and Electrical Installation for The
Children’s Place material handling system. This Proposal must be purchased with
Dematic Proposal Number 103522, which provides all of the necessary Hardware and
Engineering Services.

This Proposal is summarized as follows:

·                     Supply of Third-party Mechanical Resale

·                     Supply of Third-party Controls Resale

·                     Supply of Third-party Computer Resale

·                     Mechanical Installation - Installation of all conveyors
and conveyor accessories specified in Dematic Proposal Number 103522. Receiving,
unloading, rigging and placement of conveyors will be performed by Dematic.

·                     Electrical Installation - Field wiring of all conveyors
and conveyor accessories specified in Dematic Proposal Number 103522. This
includes setting the control cabinets, connecting the power and control wiring
from these cabinets to the conveyors and remote control devices and mounting the
control devices. Wiring from the power source to the control cabinet(s) to be
provided by The Children’s Place.

2


--------------------------------------------------------------------------------


2         Scope of Work

The following scope of work is intended to be comprehensive, based on Dematic’s
knowledge and understanding of the project. The Engineering and Design effort is
expected to be a confirmation of the scope listed below. In general, The
Children’s Place is responsible for any scope not specifically identified as
Dematic’s responsibility.

2.1      Material Handling System

Dematic Deliverables

 

Comments

Mechanical Resale

 

Consists of the following equipment:



 

·  Air System including:



 

·   Air compressors



 

·   Air piping



 

·   Air drops with shut-off valves



 

·   Air hookup kits to equipment



 

·  (2) Balers



 

·  (2) Carton Erectors



 

·  (4) Semi-Automatic Carton Sealers



 

·  (4) Dunnage Fill



 

·  (18) Weigh Scales



 

·  (5) Trailer Unloaders



 

·  (42) Trailer Loaders



 

·  Overhead Chain Conveyor



 

·  Platforms



 

See the “Mechanical Resale Equipment Details” Section for specific details.

 

 

 

Control Resale

 

Consists of the following equipment:



 

·  Motor Control Cabinets



 

·  Label Print and Apply System



 

·   (12) Shipping LPA Lines



 

·   (2) Carton LPA Lines



 

·  Scanners necessary to route product.



 

·  RapidSORT Controllers for carton routing on sorters.



 

·  GSMi Visualization System application hardware.



 

See the “Controls Resale Equipment Details” Section for specific details

 

3


--------------------------------------------------------------------------------


 

Dematic Deliverables

 

Comments

Computer Resale

 

Interface to The Children’s Place’s WMS



 

·  SortDirector and PickDirector applications Hardware.



 

See the “Computer Information Systems” Section for specific details.

 

2.2           Installation

Dematic Deliverables

 

Comments

Mechanical and Electrical Installation

 

Installation of all Dematic provided equipment.

Installation will be non-union / non-prevailing wage labor.

Installation includes unloading of all Dematic-supplied equipment.

Changes to the project schedule or labor may effect the installation time and
costs.

 

 

 

Installation Supervisor

 

Will coordinate on-site activities and supervise installation of all
Dematic-provided equipment.

 

4


--------------------------------------------------------------------------------


3                            Mechanical Resale Equipment Details

The Detail Sheets for the equipment in your system follow.

5


--------------------------------------------------------------------------------


3.1                  Balers

Two (2) Balemaster EO-6430 Balers to Include the Following:

·                     All necessary feed chute to accommodate a 24’ discharge
height

·                     (2) Balemaster EO-6430 Auto-Tie Horizontal Balers

·                     Air/Oil Cooler (Heat Exchanger) and Select-O-Matic
Controls

·                     Dust tight, gasketed 22” x 22” windowed feed chute door

·                     Fused Electrical Disconnect Switch integrated with high
voltage motor starter cabinet

·                     Touch Screen Control complete with screen saver

·                     Extra Heavy Duty Automatic Wire Tier and Inserter

·                     Bale Run-Out. Solid Slide Bed Conveyor per 5’ section. (1)
section per baler

·                     Regenerative Hydraulic Circuit for up to 25% faster Baling
Ram Speed

·                     Totally Enclosed Fan Cooled (TEFC) High Efficiency Motor

·                     Dual Motor/Dual Pump arrangement with Automatic Selector
Controls

·                     SONAC High Level Eye for each feed chute

·                     Mechanical Installation Package

3.1.1        Mechanical installation package to include the following

·                     Mechanical installation labor

·                     Lifting and rigging equipment

·                     Field crew travel and living expenses

·                     Detailed approval and equipment layout drawings

·                     Single-line electrical diagrams

·                     Dedicated project management

·                     Consultation with electrical contractor and related trades

·                     System start-up and operator training for two days on-site

·                     System operation, maintenance and owner’s manual

6


--------------------------------------------------------------------------------


3.2                Carton Erector / Sealer

[g209122ka05i001.jpg]

Future Commodities Int’l Inc.
BestPack Packaging Machinery

[g209122ka05i002.jpg]

 

CLASSIC PRINTERS
& CONVERTERS

World Leader in Sophisticated Packaging Systems

140 Ethel Road West Unit K • Piscataway, NJ 08854
732-985-1100 • Fax 732-985-1560
www.tapesandlabels.com
888-891- TAPE

 

·                     Carton Size:     L: 18.5”    W: 16.25”    H: 15.5”(RSC
Type Carton)

·                     Most important carton 18.5 x 16.25 x 15.5”

·                     Electrical:    110V, 60Hz, Single Phase, Omron PLC

·                     Air Requirements:     100 PSI, 10 + CFM, (Dry AIR)
Lubrication Free

3.2.1        Standard Features:

·                     Carton is straight fed from the hopper / bottom pulled

·                     Output: 10 cartons per minute

·                     Hopper capacity of 70-100 cartons

·                     PLC logic

·                     Suction cup system

·                     Quick positive size change over

·                     Heavy-duty construction

·                     Malfunction alarm with two-colored light

·                     Carton is sealed form the side

·                     No tape on the carton alarm

·                     Heavy-duty castors or peg legs

3.2.1.1                                 The Children’s Place needs the following
before the equipment is installed:

·                     Dedicated 110V line 20 AMPS

·                     Minimum 100 PSI with 10 + CFM

·                     Air must be dry

·                     Airline to the sealer must be a minimum of ¾” I.D., 1”
I.D. or larger is needed if the compressor is considerable distance from the
sealer or if running multiple lines.

7


--------------------------------------------------------------------------------


NOTE

·                     An application survey and carton samples must be submitted
to confirm details; final details may affect final pricing.

·                     Cartons must be tested before shipment of equipment.
Please send cartons for testing flat, and 50 cartons of each size.

·                     This carton erector will set up carton with flaps being
folded down.

·                     Installation must be preformed by approved BestPack
Representative for full warranty to be in effect.

8


--------------------------------------------------------------------------------


3.3                  Semi-Automatic Carton Sealer (MQ22)

[g209122ka05i001.jpg]

Future Commodities Int’l Inc.
BestPack Packaging Machinery

[g209122ka05i002.jpg]

 

CLASSIC PRINTERS
& CONVERTERS

World Leader in Sophisticated Packaging Systems

140 Ethel Road West Unit K • Piscataway, NJ 08854
732-985-1100 • Fax 732-985-1560
www.tapesandlabels.com
888-891- TAPE

 

[g209122ka05i003.jpg]

3.3.1        Standard features

·                     Box size W: 8.5” – 21.5.” H: 6.0” - 20.5”

·                     Operator required to close top flaps

·                     Adjustable working height (24.5” – 29.5”) unless otherwise
ordered

·                     Adjustable side pressure rollers for box top compression

·                     Removable top and bottom tape heads

·                     Four belt drive (two side and two top)

·                     Tape Roll Lengths: 1000 yd, 1500 yd.

·                     UL Approved Electrical Parts

·                     Electrical on/off box can be mounted on either side of
machine

·                     Instruction / parts manual

·                     Three 1/5 HP gear motors 17:1 ratio at 74 ft per minute
belt speed

9


--------------------------------------------------------------------------------


3.4                  Dunnage Fill

[g209122ka05i004.jpg]

Below is the information on the Cushion Fill system as it relates to this
application.

·                     4- Cushion Fill™ Systems (CFSS/N)

·                     4- Automated Cushion Fill™ Bins (CFB-PVC-SENSOR)

·                     Auto bin will start and stop on its own to keep the bin
full at all times.

·                     48 Rolls Per Pallet Cushion Fill Film (CF142508)

·                     Available sizes Width: 8.875” or 10.875” Perforations at
4”,6”,8” & 10”

·                     Roll lengths: 8.875”= 2500’/rl. 10.875”= 2000’/rl.

·                     (Custom printed film available 96 Rolls min. Plate charge
applies)

10


--------------------------------------------------------------------------------


3.5      Weigh Scales

Table 1     Scales

Qty.

 

Model

 

Description

12

 

Mettler Toledo

 

9477 Scale/Conveyor: 24”Wx47”Lx30”H(+/-2”)

·   1/2 HP, 460 VAC, Mild Steel Black, 240 FPM for LPA Lines.

·   Rate: 56 pkg/min Accuracy: +/- 0.1 Ib

6

 

Mettler Toledo

 

9477 Scale/Conveyor: 24”Wx47”Lx30”H(+/-2”)

·   1/2 HP, 460 VAC, Mild Steel Black, 120 FPM for Receiving Lines.

·   Rate: 30 pkg/min Accuracy: +/- 0.06 Ib

2

 

Mettler Toledo

 

KC277628-020: 9477 Conveyor Spares kit (1LPA/1 Rec)

 

Table 2  Controllers

Qty.

 

Model

 

Description

18

 

Mettler Toledo

 

C9482-0002 JagExpressweigh Controllers

·   110VAC with 120VAC onboard Opto-22 for discrete I/O to Induction PLC

1

 

Mettler Toledo

 

0917-0338: 9482 Controller Spares Kit

 

NOTE   Accuracy based on a wind and vibration-free environment

11


--------------------------------------------------------------------------------


3.6      Label Print and Apply System

[g209122ka05i005.jpg]

Accu-Sort Systems, Inc., a supplier of integrated scanning and material handling
solutions for over 30 years, submits this proposal for The Children’s Place
(TCP) in Fort Payne, AL. This proposal is designed to collate all relevant
design issues as they relate to Accu-Sort deliverables and pricing.

This proposal will be based on current functionality of existing Accu-Sort
supplied FAST Label systems already in use at three (3) TCP facilities. This new
site will leverage the existing FAST Label application set along with a new
functionality to handle label application at two (2) carton erector lines.
Assumptions were made in the carton erector area and costing is based on
current, known TCP requirements on rate, applicator approach, verification and
engineering. Changes to current specifications may impact cost.

The proposed system solution includes the following primary functions:

·                     The design will consist of label printer applicator(s),
FAST Label application software, and scanners required to meet the end-user’s
requirements. In addition, this proposal will include the following options:

·                    Cold Backup FAST Label application workstation

·                    Cold Backup Database File Server

·                    Additional On-Site Training and Standby Support (1 week
after commissioning)

·                    Start-Up Label Stock for 8 hours continuous use for one
week

·                     This project consists of a print and apply labeling system
for twelve (12) conveyor lines and two (2) Carton Erector lines using
information captured from inbound scanners and downloaded files from The
Children’s Place via PKMS (by Manhattan Associates). The system will support two
(2) label printer applicators on each conveyor line. The design will support a
throughput rate of 50 cartons per minute per line

·                     The Accu-Sort FAST Label system shall manage all real-time
aspects of the print and apply process. For TCP, there are typically two
identical parallel conveyor lines that are side-by side, approximately 10’-6” on
center. Functionality of each line is the same. The two lines shall be
controlled by a single Accu-Sort FAST Label controller.

12


--------------------------------------------------------------------------------


·                     As a carton arrives at induction, it is gapped (by
Dematic) on a two-speed belt. A photoeye detects the gaps between cartons and
stops the belt for the appropriate time period, if the gap is not sufficient.
The carton then flows onto the FAST Label conveyor and the inbound label is
scanned for the Case Number bar code.

·                     Inbound scanning will be driven by an Accu-Sort Axiom 1L
fixed mounted line scanner. The scanner transmits the Case Number bar code to
the Accu-Sort FAST Label computer and the FAST Label computer inducts the carton
into the tracking process. Via encoder and update photoeyes supplied by
Accu-Sort, the FAST Label computer tracks the carton along the entire printer
applicator belt.

·                     Outbound applied labels will be verified by and Accu-Sort
Axiom 1L scanner

·                     The design will have an Accu-Sort FAST Comm PC and
database file server with custom TCP/IP Sockets software to interface with The
Children’s Place computer system to populate the FAST Label system database.
Prior to carton processing, the Customer HOST will download inbound receiving
label data and outbound shipping label data to the FAST Label system database

·                     The system shall provide a statistics Report. This report
shall be viewable on the screen of the FAST Label PC. There is no report printer
being supplied as part of the system.

·                     This proposal will be a duplicate, except for an carton
erector lines and increased throughput to 50 cartons per minute per line, and
amount of lines of the original project for The Children’s Place, located in
Mississauga, Ontario, Canada purchased under Dematic Corp PO# 4500415364.

3.6.1                     Operational Overview

The following section will describe the basic FAST Label system functionality as
required in previous TCP application. It is our understanding that the
application process required for the carton erector area will be a subset of the
primary FAST Label application. It should be noted that the labeling operation
in this area will be required to print, apply and verify a label to opposite
panels of cartons as they move through the carton erector process. The dataset
and label location for this area have not confirmed at this time but are
presumed to be similar to the base requirements. Additional costs may apply if
throughput rate, scanning, apply approach or engineering costs associated with
this area exceed those of the standard, known TCP requirements

3.6.1.1                                 Operational Description

The TCP Host will download label data to the FAST Label system via TCP/IP Socket
interface. The FAST Label Communication application will populate the downloaded
data in the Accu-Sort supplied database via ODBC connection.

13


--------------------------------------------------------------------------------


(The FAST Label system FAST Comm application and database file server should be
housed in a secured room off the workroom floor. The FAST Label Computer
workstations will reside in air-conditioned enclosures in the immediate vicinity
of the LPA operations) Both the FAST Label Computer and the Accu-Sort
Communication workstation and database file server will support an Ethernet
connection and reside on the Customer’s local area network (LAN). The Customer
will provide the Ethernet wiring. The labeling system will be on its own
segment.

Downloaded information shall include all necessary data records to allow for
generating and labeling outbound shipping cartons. There shall be no upload of
verified data from the FAST Label system to The Children’s Place Host.

A single Axiom 1L scanner shall be mounted on the right side of the conveyor.
One (1) inbound scanner shall be used on each line. The bar code shall be
presented to the scanner in the Ladder orientation and shall be located on the
lower six (6) inches of the carton. The Axiom 1L shall be mounted with a head
tilt of 25-30 degrees to provide an effective raster of six (6) inches.

Packages shall be conveyed with leading to trailing edge spacing of eight (8)
inches. The primary responsibility of the inbound scanner is to read the Case
Number bar code and transmit the decoded information via a typical asynchronous
serial ASCII communications port to the FAST Label controller. Floor mounting
stands shall be included for these scanners.

NOTE Induct error conditions including No Read, No Data, Not in Database,
Duplicate Record and Print String Error will be logged in the FAST Label
Computer Event Log. Further, the FAST Label system will generate the Error Label
appropriate for the given condition and transmit the data to the LPA, which will
print and apply the label to the carton in error. Cartons receiving induct error
labels will continue through and exit the print/apply area unless they exceed
configurable thresholds for consecutive occurrences. Error label processing can
be disabled, if needed.

Upon receipt of decoded data from the inbound scanner, the FAST Label computer
will query the database (containing data previously downloaded from the TCP
Host) for the receiving label data transmitted by the induction scanner. If the
receiving label data is found, the FAST Label computer will “marry” the
receiving label data to the carton at the FAST Label induct eye and track the
carton through the length of the LPA conveyor.

Furthermore, the FAST Label Computer will match the receiving label to its
corresponding shipping label data and transmit the shipping label data to the
appropriate LPA. Each shipping conveyor line will have two (2) LPA units
installed on the side of the conveyor to meet rate, and the LPA units will
receive and print in an alternating, round robin format. The shipping label will
be printed and applied in ladder orientation on the lower six inches of the
carton’s side.

The outbound shipping label will be printed and applied with a total throughput
of 50 cartons per minute per conveyor line. Following label print/apply, cartons
will

14


--------------------------------------------------------------------------------


remain edge-justified to the side of the conveyor and will be conveyed past the
verification scanner with leading to trailing edge spacing of a minimum of eight
(8) inches. The verification scanner will read and decode the shipping label bar
code and transmit the decoded data (via a typical serial ASCII communications
port) to the FAST Label Computer.

The Outbound label verification scanning shall be handled by a Axiom 1L scanner
mounted on the side of the conveyor, reading over a fixed depth of field (+/-
2”). Cartons shall be justified prior to the printer applicator (+/-1/8”).
Therefore, the bar code shall be presented to the scanner in a justified, side
read, Ladder orientation and shall be located on the lower six-(6) inches of the
carton. The Axiom 1L shall be mounted with a head tilt of 25-30 degrees to
provide an effective raster of six (6) inches. Packages shall be conveyed at a
speed of 160 fpm with leading to trailing edge spacing of eight (8) inches.

The primary responsibility of this scanner is to read the outbound shipping
label bar code and transmit the decoded information via a typical asynchronous
serial ASCII communications port to the FAST Label computer. Floor mounted
stands will be included for these units.

If a mis-match or no-read condition is detected at the verification scanner, the
carton shall be diverted. A reject divert shall be supplied by Dematic. The FAST
Label computer shall support an interlock (dry) signal that will close for 500
ms each time a carton is rejected. This signal shall be received in a consistent
point in the conveyor’s travel. If no divert mechanism is provided, the error
carton will simply stop at a consistent point on the conveyor for manual
handling.

Upon receipt of the decoded data, the FAST Label Computer will compare the
scanned bar code to the expected bar code. (The “expected” bar code will be the
receiving label previously “married” to the carton at induct.) If the shipping
label is verified, the FAST Label Computer will update the status of the
receiving label record to ‘Complete’ and the carton will leave the LPA
operation.

NOTE Verify error conditions including Verify No Read, No Data and Mismatch will
be logged in the FAST Label Computer Event Log. Further, if a user-configurable
threshold value for consecutive occurrences of any verify error is met, the FAST
Label Computer will stop the conveyor for the appropriate operator resolution.
(The FAST Label workstation will support an OK to Run signal, which will drop
out at a consistent point in conveyor travel beyond the verify scanner.) A
manual restart will be required following any verify error conveyor stop.

When the carton passes the verification bar code scanner, the shipping label bar
code will be scanned, decoded and transmitted to FAST Label workstation, which
will compare the scanned bar code to the expected bar code. If the labels match
correctly, FAST Label workstation will update the status of the carton record to
‘Complete’. Once a label is verified, the associated data will be deleted during
the following night’s ‘clean-up process. If the labels do not match, an error

15


--------------------------------------------------------------------------------


will be written to the FAST Label workstation event log and the carton will be
diverted or the processing line will be stopped for appropriate resolution (if
the error meets the user-configurable consecutive error threshold value).

Cartons that result in error labels or cause the conveyor to stop (e.g. out of
synch or mismatch) will not be verified. Accordingly, their status will not be
marked as ‘Complete’ in the database. Therefore, error condition cartons
resolved downstream can be reintroduced to the system without negatively
affecting the status of the successfully processed cartons. Similarly, cartons
that are mismatched, do not read or do not receive decoded data at verify can be
reintroduced and rerun through the print/apply operation for proper completion.
Any receiving label record in the database not flagged as verified (Complete)
for a period in excess of fifteen (15) days, shall be automatically purged in
that night’s clean-up process

3.6.1.2           Error Handling

Error conditions are defined and will be handled as follows:

Inbound No Read – The inbound Axiom 1L side-read bar code scanner does not
detect a receiving label. An “Induct No-Read” error label will be printed and
applied, and the carton will continue through and out of the print/apply area
for resolution downstream or a return to the LPA operation. This error condition
can be set to become fatal after a configurable number of consecutive cartons of
this error type.

Inbound No Data – The FAST Label Computer does not receive decoded data from the
inbound single-line scanner before the carton reaches the tracking systems
induct photo eye. An “Induct No-Data” error label will be printed and applied,
and the carton will continue through and out of the print/apply area for
resolution downstream or a return to the LPA operation. This error condition can
be set to become fatal after a configurable number of consecutive cartons of
this error type.

Inbound Not in Database – The receiving label data read and decoded by the
inbound scanner and transmitted to the FAST Label Computer is not among the data
downloaded by The Customer Host. An “Induct Not in Database” error label will be
printed and applied, and the carton will continue through and out of the
print/apply area for resolution downstream or a return to the LPA operation.
This error condition can be set to become fatal after a configurable number of
consecutive cartons of this error type.

Inbound Duplicate Record – The receiving label read and decoded by the inbound
scanner and transmitted to the FAST Label workstation has previously been
processed and flagged as ‘Complete’: i.e. a shipping label was printed and
correctly verified. A “Duplicate Record” error label will be printed and
applied, and the carton will continue through and out of the print/apply area
for resolution downstream or a return to the LPA operation.

16


--------------------------------------------------------------------------------


Inbound Print String Error – The Data Record Layout downloaded from the HOST
contains no data or improperly formatted data (defined as no start and/or end
character(s) in the print command) in the “Shipping Label print stream” field. A
“Print String Error” label will be printed and applied, and the carton will
continue through and out of the print/apply area for resolution downstream or a
return to the LPA operation. NOTE: Resolution must involve correcting the Data
Record Layout: adding or properly formatting the print string.

Mismatch at Verify Scanner – The shipping label printed and applied does not
correspond to the receiving label read at induct for the carton tracked from
induct to verify. This error condition can be set to become fatal after a
configurable number of consecutive cartons of this error type.

No Read at Verify Scanner – The outbound scanner is unable to decode a shipping
label. This error condition can be set to become fatal after a configurable
number of consecutive cartons of this error type.

No Data at Verify Scanner – The FAST Label workstation does not receive decoded
data from the outbound scanner. This error condition can be set to become fatal
after a configurable number of consecutive cartons of this error type.

NOTE An error is considered fatal if the LPA conveyor stops as a result.

3.6.1.3     System Setup/Control Operations

Parameters for communication with TCP Host shall be set up as part of system
installation. Typical operator interaction shall involve the starting and
stopping of the application (booting the PC or executing the application from
the Windows desktop). In addition the operator shall clear jams and restart the
conveyor in selected error conditions through the Fast Label control panel
screen.

3.6.1.4     Synchronous Flow

·                     Some time prior to processing any given carton, The FAST
Label workstation will receive receiving label bar code data and preformatted
printer information for the shipping label in a Label File.

·                     Upon receipt, the FAST Comm application will populate the
local database, residing on the FAST Label system database file server, with the
data from the label file.

·                     As each carton is scanned upon entry to the print/apply
system, the FAST Label workstation will receive each successfully scanned
carton’s receiving label bar code data from the scanners and use the data to
look up the corresponding shipping label bar code data.

·                     Following a successful lookup, the FAST Label workstation
will send the preformatted shipping label bar code label data to the appropriate
printer/applicator.

17


--------------------------------------------------------------------------------


·                     In the event of induct errors including No Read, No Data,
Not in Database and Duplicate Label, the FAST Label workstation will send the
corresponding error label to the appropriate printer/applicator(s) for the
carton(s) in question, where the error label will be printed and applied. The
error label should prove valuable when resolving error conditions downstream of
the print/apply operation.

·                     Following the printer/applicator, every carton will pass
before a verification scanner. For all cartons successfully scanned and decoded,
FAST Label workstation will receive shipping label bar code data.

·                     The FAST Label workstation will use the shipping label bar
code data received from the verification bar code scanner to set a flag in the
database for a successfully processed receiving label (carton).

·                     In the absence of bar code data verifying a successfully
processed receiving label (carton), the FAST Label workstation will not flag the
receiving label as successfully processed (Complete).

·                     If any of the following errors – inbound no read, inbound
no data, inbound not in database, verify scanner no read, verify scanner no data
or verify scanner mismatch - meet user-configurable threshold values for
consecutive occurrences, a fatal error will occur. FAST Label workstation will
not continue to send data to the printer/applicators but instead will drop the
run signal and stop the conveyor(s).

3.6.1.5           FAST Comm PC Operations

The FAST Comm application will provide integration between the TCP Host and the
FAST Label workstations. The FAST Comm system will receive data downloads from
the HOST via TCP/IP socket link and populates the database server application
via ODBC connection.

The FAST Comm application requires minimal operator interface after initial
installation and configuration. A system administrator shall set up and change
user account security to control access to these functions. We recommend housing
the FAST Comm application PC and the database file server in a secured room
located off the workroom floor.

The FAST Label workstation will communicate with the database server
application, where it will have access to receiving label and shipping label
data for lookup and label printing. The FAST Comm PC shall be a Windows XP based
computer.

The FAST Comm application provides integration between Accu-Sort’s FAST Suite
and host processes and systems. This integration is performed through processing
of data between the FAST Comm application and customer Host systems. Typical
data processing includes product table definitions, inventory transactions and
production/shipping processing results.

18


--------------------------------------------------------------------------------


3.6.2                    Network Overview

The system database will continue to be maintained on the existing Accu-Sort
supplied database file server. A peer to peer relationship will continue to
exist between the FAST Comm application and TCP Host as well as support to the
database file server and the FAST Label workstations.

3.6.2.1                                 Host Communication Interface

This section contains the critical details of communication between the FAST
Comm application and The Customer Host (HOST). Format and content for every
required transaction must be completely specified and approved before interface
programming can begin. However, it should be noted that communications
description between TCP and FAST Label have already been developed at other
sites and will be replicated in this opportunity. No changes to the existing
format, frequency or type of communications are planned for in this proposal.

The download process addresses the transmission of data from the TCP Host to the
Accu-Sort FAST Comm application. The TCP Host will provide label data to the
Accu-Sort system, which manages the generation and application of shipping
labels. This data will be provided utilizing TCP/IP Sockets.

There is one (1) type of record that shall be provided. This record will contain
information that will cause a label to be added to the FAST Label system
database. Label data will be provided to the FAST Label subsystem prior to the
carton being inducted into the label application process. The FAST Comm
application provides a point of contact between the TCP Host and the FAST Label
system.

In addition the TCP Host will generate a “Heart Beat” message to the FAST Comm
application utilizing TCP/IP Sockets. This message will be “ACK’d” back to the
TCP Host indicating that the FAST Comm application is operational.

The FAST Comm application will be the “Client” in all TCP/IP Socket connections.

3.6.2.1.1                            Communications Rules

Once a packet is sent, the TCP Host will wait for a response on the same port
the packet was sent before sending another packet. The response can be an ACK
for confirmation of accurate delivery, a NAK indicating a need for a
re­transmission, or no response, the latter indicating the FAST Comm application
is not operational or the packet was lost. If no response is received within a
timeout period, the packet will be resent. The timeout period is set to 3
seconds.

If the Accu-Sort FAST Comm application does not respond to the packet with an
ACK or NAK, the TCP Host must resend the packet. Theoretically, it is possible
that the original packet was received intact by the Accu-Sort system and the

19


--------------------------------------------------------------------------------


responding ACK was lost. This would result in the FAST Comm application
processing two or more copies of the same packet. The duplicate packets would be
received one after the other, sequentially. These are referred to as sequential
duplicates.

In most applications, the same exact packet would never intentionally be sent
twice. The Accu-Sort system will discard sequential duplicates. They will be
infrequent enough, if they even happen. The Accu-Sort FAST Comm application must
ACK the duplicate and then discards it.

3.6.2.1.2                            Receipt Procedure

Receive a packet; check the STX and ETX.

·                     If they are present, send an ACK.

·                     If they are not present, send a NAK.

·                     If the packet is different from the last one, process it,
else, discard it.

3.6.2.1.3                            Heart Beat Message

The TCP Host sends this message to the Accu-Sort FAST Comm application on a
pre-defined time interval (default set to 3 seconds) to ensure that
communications are active. This message is only sent during periods of
inactivity.

Field

 

Description

 

Length

 

Type

 

Comment

1

 

STX

 

1

 

Character

 

Start of Text Character

2

 

Message #

 

2

 

Character

 

Unique Message ID

3

 

HEARTBEAT

 

9

 

Character

 

The word “Heartbeat”

4

 

ETX

 

1

 

Character

 

End of Text Character

 

3.6.2.1.4                            Return Message for Heart Beat Message

The TCP Host expects an ACK or NAK from the Accu-Sort FAST Comm application
within a predefined time. The TCP Host always resends the message if it receives
a NAK. If the TCP Host does not receive an ACK or NAK, it resends the message a
fixed number of times before disconnecting.

3.6.2.1.5                            Label Download Process

The Label download contains information required by FAST Label system for the
generation of the bar coded shipping label. In order for shipping labels to be
printed and applied to the inbound cartons, the Accu-Sort FAST Comm application
system must complete the update of the local database prior to the

20


--------------------------------------------------------------------------------


inbound cartons arriving at the FAST Label subsystem system for labeling. This
process is as follows:

·                     The HOST will initiate a TCP/IP Sockets transmission to
the FAST Comm application

·                     When the FAST Comm application successfully receives the
transmission, it shall respond with an “ACK” signifying successful receipt of
the transmission

3.6.2.2           Host Interface Summary

HOST INTERFACE SUMMARY- Interface between FAST Comm Application and TCP Host

 

The Vendor interface PC/device

 

FAST Comm Application & PC

 

 

 

Host computer

 

PKMS

 

 

 

Host operating system

 

 

 

 

 

Host interface

 

o Serial Communication
o Virtual Drive
o 5250 Emulation
o 3270 Emulation
o TCP/IP, Type: FTP
o Network: Windows NT/2000 peer-to-peer (shared drive)
x Other: TCP/IP Sockets

 

 

 

Host software

 

o None
o PCOMM
o Client Access
o 5250 Emulation:
o 3270 Emulation:
o TCP/IP Emulation:
o Other:

 

 

 

Transfer method

 

o File Transfer
x Record By Record
o Other: Shared Directory

 

 

 

Re-transmit protocol:

 

o Automatic
o Request
o VENDOR standard (serial communications only)
x None
o N/A
o Other:

 

 

 

Error checking:

 

o Header Records
x Real-time ack
o The Vendor Standard Protocol
o N/A
o Other: Deletion of downloaded file

 

21


--------------------------------------------------------------------------------


3.6.2.2.1         Interface Description – Shipping Label Record

 

Type

 

o file
x record

 

 

 

Name of file/record (reference “interface summary”)

 

Shipping Label

 

 

 

File/Record interface type

 

x Downloaded From Host
o Uploaded To Host

 

 

 

File/Record contents

 

 

 

 

 

Approx. number of records per transaction

 

One

 

 

 

End of record character

 

(ETX ASCII 03)

 

 

 

Field delimiter

 

None

 

 

 

Record action

 

o N/A
x Update Existing Record
o Overwrite Existing Record

 

 

 

File action

 

o N/A
o Delete File After Download
o Save copy to Archive directory

 

 

 

Transfer frequency

 

x Real-Time
o Preset Intervals: every X minutes
o User Set-able Interval
o Preset Time:
o defined by customer (once per day)

 

3.6.2.2.2         Data Record Layout – Label

Type

 

o file
x record

 

 

 

Name of file/record

 

Label record

 

 

 

File/Record interface type

 

x Downloaded From Host
o Uploaded To Host

 

Field Description

 

Length

 

Field Type

 

Field Format

STX

 

1

 

Character

 

The Start of Text character

 

 

 

 

 

 

 

Communication Transaction Number

 

2

 

Character (Left Padded with “0” if less than 10)

 

This is fixed length and should always be of size two. The transaction number
starts from 01 and goes up to 99. The numbers are cyclic and revert back to 01
after 99. Every new message sent from the PKMS Host keeps incrementing this
number by one. No two consecutive messages have the same transaction number.

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Message Type

 

8

 

Character

 

It is always ADDLABEL.

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Label Type

 

1

 

Numeric

 

1 = Inbound
2 = Outbound
(Not currently being used by the system)

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

22


--------------------------------------------------------------------------------


 

Type

 

o file
x record

 

 

 

 

Receiving Label

 

20

 

Character

 

Up to 20 Digit Number representing the bar code data on the receiving label

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Estimated Weight

 

5

 

Character

 

The estimated weight of the carton. There is an implied decimal point between
the 3rd and 4th characters. For example, 10.25 lbs. Would be transmitted as
‘01025’.

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Sort Lane Destination

 

2

 

Character

 

Indicates the logical lane to which this carton should be sorted. This is a
Logical lane identifier assigned by the Host.

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Shipping Label

 

20

 

Character

 

Data to be used for label lookup from inbound scanner

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Tracking Number

 

22

 

Character

 

Only populated for outbound cartons and if present (Future use)

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Tote number

 

18

 

Character

 

Tote # (Future use).

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

QC Flag

 

1

 

Character

 

Y = QC
N = No QC

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Date/Time Stamp

 

13

 

Character

 

YYYYMMDD HHMM
(Military time)

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

Shipping Label print stream

 

1550

 

Character

 

The actual label data/printer stream for the Print & Apply printer

 

 

 

 

 

 

 

Field Separator

 

1

 

Character

 

Always “I”

 

 

 

 

 

 

 

ETX

 

1

 

Character

 

End of Text character.

 

 

 

 

 

 

 

Record Terminator:

 

(ETX ASCII 03)

 

 

 

 

 

 

 

 

 

 

 

Total Record Length:
(excluding terminator)

 

1675

 

 

 

 

 

3.6.2.3           Bar Code Specifications

This section contains specific details of all bar codes being scanned or printed
by components within the system. Bar code parameters are based on samples
provided by the customer and prior understanding of TCP requirements put forward
on existing Accu-Sort FAST Label applications.

23


--------------------------------------------------------------------------------


Any changes in bar code format, size, bar code quality, label stock, printing
methods, data content or any other parameters could affect the performance of
the scanners, printers and the entire system. It is critical that these bar code
specifications be confirmed and maintained as requirements. Changes to the bar
codes, which reduce scanner read rates, are not covered by scanner warranty
service trips.

24


--------------------------------------------------------------------------------


The bar codes pertinent to this system are as follows:

·                     Receiving label

·                     Shipping label

The following sections give details on each bar code in this system.

3.6.2.3.1                            Receiving Label Bar Code

Bar code Type

 

Code 128

Number of Characters

 

20

Bar code Pattern length (inches)

 

2.875 inches

Minimum bar height (inches)

 

1.4375 inches

Checksum (Y/N, Type)

 

N

Minimum narrow element (mils)

 

.015

Maximum wide element (mils)

 

.050

Bar color

 

Black

Space color

 

White

Print method

 

o Direct thermal
o Thermal transfer
x Laser

 

Bar code Data Field Layout

 

Field Position

 

Field Description

 

Field length

 

Field Format

1

 

Receiving Label

 

20

 

Code 128

 

3.6.2.3.2                            Shipping Label Bar Code

Bar code Type

 

Code 128

Number of Characters

 

20

Bar code Pattern length (inches)

 

? inches

Minimum bar height (inches)

 

1”

Checksum (Y/N, Type)

 

N

Minimum narrow element (mils)

 

0.20 mils

Maximum wide element (mils)

 

 

Bar color

 

Black

Space color

 

White

 

25


--------------------------------------------------------------------------------


 

Bar code Type

 

Code 128

Print method

 

o Direct thermal
x Thermal transfer
o Laser
o Preprinted commercial press
o Ink Jet
o Dot Matrix
o

 

Bar code Data Field Layout

 

Field Position

 

Field Description

 

Field length

 

Field Format

1

 

Shipping Label

 

20

 

Code 128

 

3.6.2.4                                 Package Specification

This table defines the specifications for all packages handled by the ship
labeling system.

Package Sizes and Weights

 

 

Minimum package length (inches)

 

9”

Maximum package length (inches)

 

34”

Minimum package width (inches)

 

7”

Maximum package width (inches)

 

22”

Minimum package height (inches)

 

4.5”

Maximum package height (inches)

 

16”

Minimum package weight

 

2 lbs.

Maximum package weight

 

70 lbs.

Other Package Parameters

 

 

Package material

 

Carton

Package open/closed?

 

Closed

Package Taped (Y/N)?

 

Yes

Package Banded (Y/N)?

 

Yes/No

Package Wrapped (Y/N)?

 

No

If Yes, describe material

 

 

Package/Wrapping Reflective (Y/N)?

 

 

Irregular shape (Y/N)? (define)

 

N

If yes, define shape

 

 

 

26


--------------------------------------------------------------------------------


 

Package Sizes and Weights

 

 

Package Color(s)

 

 

Labels Present on This Package

 

1

Locations where this box is processed

 

Infeed to Print and Apply area.

 

NOTE As noted, if requirements of the carton erector area vary from those on the
table above, please notify Accu-Sort immediately; design changes maybe required.

3.6.3        Shipping Label Printer/Applicator

3.6.3.1     Printer Applicator Specifications

FILL IN THE FOLLOWING FOR ALL PRINTER TYPES

 

 

 

Printer manufacturer & model

 

ID Tech Model 250 P/A with Sato 8485 SE print engine & right-hand tamp

 

 

 

Type of label printer

 

o Manual [table top]
x Printer/Applicator
o Blow o Tamp x Tamp-Blow

 

 

 

Print method

 

x Direct Thermal (no ribbon)
o Thermal Transfer (ribbon)
o Other:

 

 

 

Printer communicates to (is controlled by)

 

LAP Computer

 

 

 

Label stock/size

 

4” X 6”

 

 

 

Names(s) of label(s) printed (reference LABEL section (16)

 

Shipping Label

 

 

 

Other information

 

 

 

 

 

FILL IN THE FOLLOWING FOR PRINTER APPLICATOR ONLY

 

Application

 

o Top Apply
x Side Apply o Front Apply

 

 

 

Location of printer/applicator

 

Left-side of conveyor

 

 

 

Mounting by

 

VENDOR

 

 

 

Safety cage required (Y/N)?

 

No

 

 

 

If YES, cage provided by

 

 

 

 

 

Required air/tamp throw

 

4” inches

 

 

 

Compressed dry air supply

 

80 PSI

 

 

 

Positioning of label on carton (check all that apply)

 

o Front Side x Leading edge
x Driver Side o Middle
o Passenger Side o Trailing edge

 

 

 

Conveyor belt height at applicator

 

30”

 

27


--------------------------------------------------------------------------------


The serial port assignments for the shipping label printer/applicator are as
follows:

PRINTER:

 

Carton Printer/Applicator

Port

 

Device

 

Type

 

Baud

 

Data

 

Parity

 

Stop

 

Message Format

1

 

 

 

RS422

 

19200

 

8

 

N

 

1

 

Preformatted label information from Our Customer

 

3.6.3.2                                 Label Specifications

This section contains details about label stock requirements for this system’s
labels and/or printers. Provision of quality label stock is the responsibility
of the end user. This proposal will provide an optional quantity of 1,700,000
labels for testing/commissioning and start-up, after which the end user will
provide stock for production efforts going forward.

Label gap and adhesive are significant factors contributing to optimal printer
or printer/applicator operation and throughput. Accu-Sort recommends that the
end user obtains label stock either through the printer/applicator vendor or
through one of the vendor’s approved sources at least through the warranty
period. Failure to use approved or recommended stock could limit or void the
equipment warranty.

The labels pertinent to this system are as follows:

·                     Receiving/Inbound Label – 4”x 4” (provided by others)

·                    Code-128, 20 character code, receiving label

·                    Code 128, 4 character code, Quantity (ignored by FAST Label
system)

·                     Shipping/Outbound Label – 4”x 6” (printed and applied in
this implementation)

·                    Code-128, 20 character code, shipping label

·                    Code 128, 4 character code, (ignored by FAST Label system)

NOTE: As noted, if requirements of the carton erector area vary from those
described above, please notify Accu-Sort immediately; design changes to the
carton erector area maybe required.

28


--------------------------------------------------------------------------------


3.6.3.2.1         Receiving Label

STOCK SPECIFICATIONS

 

LABEL NAME

 

Receiving Label

 

 

 

Function

 

x Read Only
o Print Only
o Print & Read

 

 

 

Printing method

 

o Direct Thermal
o Thermal Transfer
x Laser

 

 

 

Label stock type

 

o Paper
o Kraft (Cardboard)
o Other:

 

 

 

Label size:

 

Width: 4” inches
Height: 4” inches

 

 

 

Label gap

 

N/A

 

 

 

Stock color

 

White

 

 

 

Ink color

 

Black

 

 

 

Backing

 

Paper

 

 

 

 

3.6.3.2.2                            Shipping Label

STOCK SPECIFICATIONS

 

LABEL NAME

 

Shipping Label

 

 

 

Function

 

o Read Only
o Print Only
x Print & Read

 

 

 

Printing method

 

o Direct Thermal
x Thermal Transfer
o Laser
o Dot Matrix
o Other:

 

 

 

Label stock type

 

x Paper
o Kraft (Cardboard)
o Other:

 

 

 

Label size:

 

Width: 4” inches Height: 6” inches

 

 

 

Label gap

 

Typically 3/8 – 5/8”

 

 

 

Stock color

 

White

 

 

 

Ink color

 

Black

 

 

 

Label feed method

 

x Roll
o Fan-Fold
o Not Applicable

 

 

 

Roll diameter [0.0]

 

Max for printer/applicator = 12”; 2,645 labels per roll

 

 

 

Roll core diameter [I.D.]

 

Typically 3”

 

 

 

Backing

 

Paper

 

29


--------------------------------------------------------------------------------


3.6.3.3           PLC Interface

Status Information will be supplied between FAST Label workstations and the
Dematic PLC. These interlocks will be via dry contact 120 VAC conveyor interlock
connection to the conveyor PLC. An interlock will be provided to shut down the
conveyor if the FAST Label workstation is not functioning properly (contact is
closed when functional, open on error condition). The following are the
interface signals to be utilized.

·                     “OK to Run Line x” - Signal from the FAST Label system to
Conveyor system for each of the two lines the FAST Label workstation supports.
The contact is closed when running and open for fault conditions or manual
stoppages.

·                     “LPA #X Operational” - Signal from the FAST Label system
to Conveyor system for each of the LPA machines. The contact is closed when the
associated machine is running and operational (not out of stock/ribbon) and open
for fault conditions or manual stoppages

·                     “Verify Fault Line x” Signal from the FAST Label system to
Conveyor system for each of the LPA lines. The contact is closed for 500 ms when
the associated carton fails verification. This signal must be received by the
PLC in a consistent point in the carton’s travel.

3.6.4                 ID Technology Model 250 Printer Applicator

The ID Technology Model 250 is truly a “next generation” label printer
applicator. After extensive industry research and consultation, the IDT250 was
truly designed with the demands of today’s automated lines in mind. The Model
250 features a microprocessor controlled, electronic module with digitally
displayed settings. There are no potentiometers to turn and all settings are
easily recalled from memory for easy set up. Optional PLC outputs can easily be
configured via the front panel for simple integration with external systems. All
key sub-assemblies are modular, facilitating simple stocking of spare parts and
uncomplicated parts replacement. The applicator can be mounted in any
orientation for top, bottom or side label application.

3.6.4.1                                 ID Technology Standard Features

·                     ID Technology Series 250 Right Hand Tamp Printer
Applicator with SATO 8485se, 203 DPI Print Engine

·                     3 Stage Beacon Stack Illuminating under the Following
Conditions – Green, All Systems Go – Amber, Label or Ribbon Low Supply Condition
– Red, System Fault/Off Line Condition

·                     LPA Stand, Leveling Feet, Cantilever Design

·                     Tamp Cylinder Stroke 4”

·                     Tamp-Jet Pneumatics Upgrade

30


--------------------------------------------------------------------------------


 

·  Delrin Tamp-Jet Pad – 4” x 6”

[g209122ka09i001.jpg] 

 

 

 

·  Low Label Sensor

 

 

 

·  Water/Air Separator Filter Kit

 

 

 

·  Air Pressure Switch

 

 

 

·  Product Detector Sensor

 

 

 

·  Product Detector Sensor Mounting Hardware

 

 

 

·  Unique Innovative Modular Design

 

 

 

·  “Hot-Swap” Modules Drastically Reduce Downtime

 

 

 

·  Simple Media Loading

 

 

 

 

·  All Metal Construction

 

 

3.6.4.2

Printer Applicator Specifications

 

Products:

 

Corrugated Cartons

Accuracy:

 

+/- 1/8” exclusive of product variation – 98% consistency

Label Size:

 

4x6

Material:

 

Thermal Transfer Stock

Copy:

 

Bar Code w/ Human Readable

Packaging:

 

12” OD - 3” ID roll; 1/8” spacing, precision trim: labels rolled out; 2,645
labels per roll

Electrical:

 

115VAC 60 Cycle

Air:

 

2.5 CFM @ 60PSI

 

3.6.4.3

Conveyor Characteristics

 

Please note: The two (2) - LPA solution requires 32 feet of conveyor length.
Inclusion of a push reject diverter would add an additional three (3) feet of
overall length to the system footprint.

Conveyor Width

 

24.0”

Carton Rate Each Line

 

66 CPM – 33 CPM per labeler

Hours per day

 

8

Conveyor Speed (@ labeler)

 

250 FPM

Top of roller elevation

 

30.0”

Minimum Package Spacing

 

14.0”

Operating Environment

 

Warehouse Distribution Center (Dusty)

 

31


--------------------------------------------------------------------------------


 

3.6.4.4

System Throughput

 

The stated throughput capability is calculated based on conveyor speeds, package
pitch/spacing, and other critical functional parameters outlined by Dematic for
The Children’s Place. These calculations do not imply hourly, daily or other
averages that may be affected by down time or other off-line situations.

The maximum throughput requirement of the labeling system is 50 cartons per
minute.

3.6.5

System Equipment

 

Item

 

Qty

 

Description

 

 

 

 

FAST Label Database File Server

1

 

1

 

SERVER, POWEREDGE 6000 SERIES, TOWER POWER SUPPLY, UNINTERRUPTABLE, SMART UPS
2200VA/1980W WITH 20A RECEPTICLES, RAID, 36GB AVAIL, REDUND PS & GB NIC;
MONITOR, 17 IN. SVGA,.MIDNIGHT GRAY, .28MM, 1600 X 1200; (Hardware, Dell)

2

 

1

 

PC ANYWHERE 32, HOST ONLY & SYBASE ADAPTIVE SERVER ANYWHERE, OEM/EMBEDDED,
SERVER

3

 

1

 

SOFTWARE, SERVER AND 5 CLIENT ACCESS LICENSE, WINDOWS SERVER 2003 STANDARD
EDITION & SOFTWARE, 5 CLIENT ACCESS LICENSE ADDON, WINDOWS SERVER 2003

 

 

 

 

FAST Comm Application Workstation

4

 

1

 

PC, OPTIPLEX, PENTIUM 4, WIN XP, CDRW, MODEM, SM MINITOWER, 2 PCI, GB NIC; 56K
EXTERNAL FAX MODEM AND CABLE ASSEMBLY

5

 

1

 

PC ANYWHERE 32, HOST & REMOTE; SYBASE ADAPTIVE SERVER ANYWHERE, OEM/EMBEDDED

 

 

 

 

FAST, Label Shipping System 12 Lines/1 PC per 2 Lines/2-LPA per line

6

 

6

 

PC, OPTIPLEX, PENTIUM 4,W/ 17IN MONITOR, WIN XP, CDRW, MODEM, SM MINITOWER, 2
PCI, GB NIC; APC SMART UPS 700 UNINTERRUPTIBLE POWER SUPPLY

7

 

6

 

ENCLOSURE ASSEMBLY, PC WITH A/C, 31.46” DP, 2 SHELVES, AC RH MOUNT

8

 

1

 

PC ANYWHERE 32, HOST & REMOTE;, STBASE ADAPTIVE SERVER ANYWHERE, OEM/EMBEDDED

9

 

6

 

ROCKETPORT, 16 PORT CNTRLLR & INTRFCE, RS232/RS422 (Hardware, Comtrol)

10

 

6

 

PC SORT INTERFACE BRD ASSY REMOTE I/O, PCI (Hardware, Accu-Sort)

11

 

12

 

ENCLOSURE- REMOTE I/O NODES; TACHOMETERS, PHOTOEYES, RELAYS, STAND

12

 

2

 

ETHERNET SWITCH, POWER CONNECT, 16 PORT 10/100, UNMANAGED (Hardware, Dell)

13

 

12

 

INBOUND SCANNER- AXIOM 1L W/ACCESSORIES & MOUNTING STRUCTURE

 

32


--------------------------------------------------------------------------------


 

Item

 

Qty

 

Description

14

 

12

 

OUTBOUND SCANNER- AXIOM 1L W/ACCESSORIES & MOUNTING STRUCTURE

15

 

24

 

PRINTER APPLICATOR, IDT SERIES 250, RIGHT HAND, SATO M-8485SE, TAMP-JET, 4”
STROKE, LOW LABEL, BEACON, CANTILEVERED STAND

 

 

 

 

Carton Erectors - Dual Sided LPA- 2 Lines/ 1-PC/2-LPA PER LINE

16

 

1

 

PC, OPTIPLEX, PENTIUM 4, W/17IN MONITOR, WIN XP, CDRW, MODEM, SM MINITOWER, 2
PCI, GB NIC; APC SMART UPS 700 UNINTERRUPTIBLE POWER SUPPLY

17

 

1

 

ENCLOSURE ASSEMBLY, PC WITH A/C, 31.46” DP, 2 SHELVES, AC RH MOUNT

18

 

1

 

PC ANYWHERE 32, HOST & REMOTE;, STBASE ADAPTIVE SERVER ANYWHERE, OEM/EMBEDDED

19

 

1

 

ROCKETPORT, 16 PORT CNTRLLR & INTRFCE, RS232/RS422 (Hardware, Comtrol)

20

 

1

 

PC SORT INTERFACE BRD ASSY REMOTE I/O, PCI (Hardware, Accu-Sort)

21

 

2

 

ENCLOSURE- REMOTE I/O NODES; TACHOMETERS, PHOTOEYES, RELAYS, STAND

22

 

2

 

INBOUND SCANNER- AXIOM 1L W/ACCESSORIES & MOUNTING STRUCTURE

23

 

4

 

OUTBOUND SCANNER- AXIOM 1L W/ACCESSORIES & MOUNTING STRUCTURE

24

 

4

 

PRINTER APPLICATOR, IDT SERIES 250, RIGHT HAND, SATO M-8485SE, TAMP-JET, 4”
STROKE, LOW LABEL, BEACON, CANTILEVERED STAND

 

 

 

 

Services

25

 

lot

 

SYSTEMS SOFTWARE AND PROJECT SERVICES (Software and Services, Accu-Sort)

26

 

lot

 

COMMISSIONING BY ACCU-SORT TECHNICAL SERVICES & LPA VENDOR

27

 

lot

 

EXTENDED 24/7 SUPPORT, FIRST YEAR (Services, Accu-Sort)

 

3.6.5.1

Optional Cold Back-Up Database File Server- Fully Configured

 

Item

 

Qty

 

Description

1

 

1

 

SERVER, POWEREDGE 6000 SERIES, TOWER POWER SUPPLY, UNINTERRUPTABLE, SMART UPS
2200VA/1980W WITH 20A RECEPTICLES, RAID, 36GB AVAIL, REDUND PS & GB NIC;

2

 

1

 

PC ANYWHERE 32, HOST ONLY & SYBASE ADAPTIVE SERVER ANYWHERE, OEM/EMBEDDED,
SERVER

3

 

1

 

SOFTWARE, SERVER AND 5 CLIENT ACCESS LICENSE, WINDOWS SERVER 2003 STANDARD
EDITION & SOFTWARE, 5 CLIENT ACCESS LICENSE ADDON, WINDOWS SERVER 2003

4

 

1

 

SYSTEMS SOFTWARE AND PROJECT SERVICES (Software and Services, Accu-Sort)

 

33


--------------------------------------------------------------------------------


 

3.6.5.2

Optional FAST Label/Comm Cold Back-Up PC

 

Item

 

Qty

 

Description

1

 

1

 

DELL OPTIPLEX GX260T, WIN2K, CDRW, MODEM, MT/DT, ETHERNET

2

 

1

 

ROCKETPORT, 16 PORT CNTRLLR & INTRFCE, RS232/RS422 (Hardware, Comtrol)

3

 

1

 

PC ANYWHERE 32, HOST & REMOTE;, STBASE ADAPTIVE SERVER ANYWHERE, OEM/EMBEDDED

4

 

1

 

PC SORT INTERFACE BRD ASSY REMOTE I/O, PCI (Hardware, Accu-Sort)

 

3.6.5.3

Optional One- Week of Start-Up Support

 

Item

 

Qty

 

Description

1

 

LOT

 

Additional Week of Site Time after Commissioning and Training w/ ASI Technical
Services and Software Personnel- During Normal Business Hours (Services,
Accu-Sort)

 

34


--------------------------------------------------------------------------------


3.7      Trailer Unloaders

3.7.1        Maxx Reach Telescopic Receiving Conveyors (Traversing)

Model MR-3 25/80-24 (Traversing) Qty 5

·                     w/ Power Traverse with Operator Platform

·                     w/ Raised Belt Transfer (8” RBT) to transition cartons
from

·                     the un-loader up to the belt incline

·                     w/ Electrical Interface Kit to interlock the loader with
decline conveyor

·                     (Belt Status and E-Stop Status)

·                     w/ Lights located at operators end

·                     w/ Heavy Duty Impact Zone on infeed end- Serves as landing
spot

·                     w/ 24” Wide Belt

3.7.1.1                                 Optional Equipment for Traversing Units

·                     Traverse Track- Flush mounted with embedded restraint

·                     C-Track Power Festoon System

·                     (12 Conductor cable, 14 AWG, 40lb load, all steel, sealed
bearings)

·                     Traverse Photo eye Safety System

·                     In Position Photo eye System

Application Note: The System quoted above has 55’ of overall extension. This
allows the unit to set back from the wall 6’ and penetrate the trailer 48’. The
set back and extension into the trailer can be confirmed once a layout is
generated.

3.7.1.2                                 Technical Specifications

1.            Length Fully Extended    80’3”

2.            Retracted Length    25’3”

3.            Extension    55’-0”

4.            Overall Height    38.5”

5.            Overall Width    47”

6.            Belt Width    24”

7.            Belt Type    2 Ply PVC

8.            Belt Speed    60 to 120 FPM (To be Determined)

9.            Belt Direction    Loading

35


--------------------------------------------------------------------------------


10.                   Belt Drive    Drum motor

11.                   Telescopic Movement   Gear Motor with dual synchronized
chains

12.                   Extension Speed    45 FPM

13.                   Power Supply    3 Phase, 480 Volts 60 Hertz

14.                   Load Capacity    35 lbs/ft

15.                   Control Voltage  120 VAC

16.                   Color    Per Customers Request

17.                   Electrical Interface Kit for    ( Belt Status & E-Stop
Status)

18.                   Control Panels-Master control panel on left side at rear
of unit and operational control panel in Face of front boom, includes safety
operations bar.

19.                   Standard Operator Controls include- Belt Start & Stop,
Belt Extend & Retract, E-Stop, Lights On/Off, & Extension Stop Bar

36


--------------------------------------------------------------------------------


3.8      Trailer Loaders

3.8.1        Maxx Reach Telescopic Belt Loaders - (MR3 MODEL)

Model: MR3 25/80-24” (Fixed Base)        Qty 42

·                            w/ Front Lights at Operators End

·                            w/ Electrical Interface Kit for (Belt & E-stop
Status)

·                            w/ Photo Eye Flow Control – to control the flow of
cartons

·                            w/ 24” Wide Belt

3.8.1.1                                 Optional Equipment

Herringbone Transition    Qty 42

The herringbone transition assists in centering the carton while providing a
smooth transition from the decline onto the belt loader.

3.8.1.2                                 Technical Specifications

1.                         Length Fully Extended    80’3”

2.                         Retracted Length    25’3”

3.                         Extension    55’-0”

4.                         Overall Height    38.5”

5.                         Overall Width    47”

6.                         Belt Width    24”

7.                         Belt Type    2 Ply PVC

8.                         Belt Speed    60 to 120 FPM (To be Determined)

9.                         Belt Direction    Loading

10.                   Belt Drive    Drum motor

11.                   Telescopic Movement    Gear Motor with dual synchronized
chains

12.                   Extension Speed    45 FPM

13.                   Power Supply    3 Phase, 480 Volts 60 Hertz

14.                   Load Capacity    35 lbs/ft

15.                   Control Voltage    120 VAC

16.                   Color    Per Customers Request

17.                   Electrical Interface Kit for    (Belt Status & E-Stop
Status)

37


--------------------------------------------------------------------------------


18.                   Control Panels–Master control panel on left side at rear
of unit and operational control panel in Face of front boom, includes safety
operations bar.

19.                   Standard Operator Controls include- Belt Start & Stop,
Belt Extend & Retract, E-Stop, Lights On/Off, & Extension Stop Bar

38


--------------------------------------------------------------------------------


3.9      Overhead Conveyor System (Pacline C-250 Enclosed Chain)

3.9.1                     Items to be Handled

1.                  The subject system will be used to carry empty cardboard
boxes, with the following sizes:

Product

 

Length- Min / Max
(inches)

 

Width- Min / Max
(inches)

 

Height- Min /Max
(inches)

Empty Box

 

8” / 20.25”

 

12.25” / 15.875”

 

16.25” / 23.5”

 

2.                  This quotation includes 600 single-hook carriers for
conveyor “A” and 550 single-hook carriers for conveyor ‘B’. Single-hook carrier
type shown on drawing 13486-2 Rev. A. It is assumed that all empty cardboard
boxes are conveyable on these carriers, though it is recommended that samples of
these cardboard boxes be supplied to Pacline for prototype testing and approval.
Any subsequent changes in design may result in a corresponding cost change to be
issued to the customer in the form of a “Change Order”.

3.                  The carriers have been spaced at 4’-0” c-c. The spacing of
the carriers and the conveyor speed will affect the throughput of the overhead
system.

3.9.2   Mechanical Equipment

1.                  This is a multiple drive system. Care has been taken to
space the drives evenly over the length of the conveyor.

2.                  Elevation changes of 6 & 30 degrees are included.

3.                  The drive unit, curves, track clamps and chain will be
zinc-plated.

4.                  This system will operate at a variable speed range of 25 FPM
to 50 FPM.

5.                  The conveyor chain must be properly lubricated in order to
avoid premature wear. An automatic lubricator is included. A suitable
maintenance schedule outlining chain-oiling intervals should be established.

6.                  The design of overhead chain conveyors is such that
lubricant or debris may fall on products below. This may occur due to
over-lubrication or a dusty environment. For this reason, Pacline has included
drip trays that will safeguard against contamination of customer products.

3.9.3   Supports

1.                  This quotation includes floor supports and ceiling supports
that consist of beam clamps, sway braces, hanger pipe and all header steel.

2.                  Floor support locations are for all areas under the
mezzanine on the lower level. The conveyor will be supported at an elevation to
provide a minimum

39


--------------------------------------------------------------------------------


bottom of carrier height clearance of 6’-0”. The floor supports will typically
consist of 3” x 3” H.S.S. posts with 10” x 10” base plates and 3” angle arms
painted Pacline Blue.

3.                  The following assumptions have been made for the ceiling
supports any subsequent changes in design may result in a corresponding cost
change to be issued to the customer in the form of a “Change Order”:

·                    Truss spacing of 6’-4”

·                    Maximum truss height of 35’-6” to underside

·                    Open web steel joist design

4.                  Pacline accepts no responsibility for building strength and
integrity. Pacline will supply estimated loads and loading points to customer
for approval during project engineering.

3.9.4   Safety Guarding

1.                  Safety guarding is included for all portions of the system
above the mezzanine where the bottom of the conveyor track is at 10’- 6”
elevation on the 30 deg inclines only. As safety regulations vary with country,
region and customer, Pacline accepts no responsibility for meeting safety codes
in regard to safety guarding. Changes in design may result in a corresponding
cost change to be issued to the customer in the form of a “Change Order”.

2.                  Safety guarding type to be used is a nylon mesh type.

3.9.5   Installation

1.                  Non-union mechanical installation is included.

2.                  The installation will be conducted on regular hours, 7:30
a.m. until 5:30 p.m. with total access to the installation area of the system.

3.                  Customer to receive the equipment shipped by Pacline to
site. This may include awkward items such as standard crates 3’ x 3’ x 11’,
floor supports shipped loose, structural steel shipped loose, safety guarding
and structural frames shipped loose, etc.

4.                  Pacline will supply all mobile equipment.

5.                  Customer to supply power for a Pacline welding machine.

6.                  115V power for hand tools and lights must be made available
throughout the installation area.

3.9.6   Electrical

1.                  Non-union electrical installation is included.

2.                  Electrical wiring of the panel, automatic oiler, motors and
any other specified electrical devices is included.

40


--------------------------------------------------------------------------------


3.                  A single 3’ x 3’ electrical control panel for each system
(similar to attached Pacline drawing 13486.E100 Rev. A attached) containing
variable speed controllers, disconnect, line/ load reactor, etc., is included.

4.                  Each drive unit will be equipped with its own variable
frequency drive. These VFD’s will be linked to each other to ensure that all
four drives are running at the same speed.

5.                  Each motor will be equipped with a shock relay.

6.                  Devices and panels will be mounted in the most economical
location.

7.                  The customer will be responsible for bringing 480 V/ 3 PH/
60 Hz feed power and control signal wires (run/stop) into the single Pacline
control cabinet included herein. Pacline’s conveyors will be started and stopped
from the main control panel via these wires. Power will be fed to Pacline’s
panel from the Roller Conveyor panel. If a roller conveyor e-stop is activated,
the power will be dropped to the Pacline panel.

8.                  This quotation is based on having the feed power and run/
stop signals available at the time of the installation so that Pacline does not
have to leave site and return later.

9.                  E-stops are not provided. The customer will utilize it’s
e-stop pullcords and e-stop pushbuttons to drop power to the overhead chain
conveyors as required.

10.            The Customer will also be responsible for bringing 115/ 1/ 60
feed power (terminated by duplex receptacle) to the lubricator.

11.            EMT thinwall conduit is included and will be routed in the most
economical way

12.            The installation will be conducted on regular hours, 7:30 a.m.
until 5:30 p.m. with total access to the installation area of the system.

13.            At the time of quoting, an electrical specification was not
provided. Pacline reserves the right to re-quote the project if the customer
issues an electrical specification prior to, at the time of, or after purchase
order issue.

3.9.7                  Additional Documents

1.                  Drawing 13486-Rev. A. – Carrier – Single Hook –
(Preliminary)

2.                  Drawing 13486-E100. Rev. A. – Control Panel

41


--------------------------------------------------------------------------------


[g209122ka09i002.jpg]

42


--------------------------------------------------------------------------------


[g209122ka09i003.jpg]

43


--------------------------------------------------------------------------------


3.10           Platform

[g209122ka09i004.jpg]

Manufacturers of - Mezzanines - Vertical Lifts - Protective Rail Systems -
Custom Steel Fabrication Solutions

The quotation includes the following:

·                     5 structures totaling approximately 156,000 square feet.

·                     125 PSF plus under hung loads per Andy’s drawings.

·                     20 gauge roof deck with Resindek LD with grey finish.

·                     50’ x 58’ foot spans to match building columns (PTL
structure only).

·                     20’ and 25’ spans on balance of structures. Final column
layout to be decided by Dematic and Wildeck.

·                     Kick plate at all edges.

·                     42” high guardrail at exposed edges not protected by
conveyor.

·                     12 sets of stairs to upper structures.

·                     6 caged ladders to lower structures.

·                     All necessary hardware.

·                     Openings as needed. Locations to be flexible to fit
framing and conveyors.

·                     Footings are by others. Shimming (if required) is by
others.

44


--------------------------------------------------------------------------------


4                            Controls Resale Equipment Details

4.1                  GSMi Visualization System

4.1.1        Hardware Requirements

The following is a list of hardware components for the GSMi server. Additional
hardware may be necessary, depending on the OPC interface to the conveyor
controllers (PLCs).

GSMi Server Hardware - minimum requirements

 

Quantity

Dell Desktop Mini-tower, Pentium IV, 1 GHz computer with 80 GB hard drive, 1GB
RAM

 

1

10/100 BaseT Network Interface Card (may be on motherboard)

 

1

19” color monitor

 

1

Modem

 

1

UPS (Un-interruptible Power Supply)

 

1

Surge Suppressor

 

1

 

GSMi Client (workstation) Hardware - minimum requirements

 

Quantity

Pentium, with 200 MB free on hard drive, 128 MB RAM

 

1

10/100 BaseT Network Interface Card (may be on motherboard)

 

1

 

45


--------------------------------------------------------------------------------


4.1.2   Software Requirements

The following is a list of software components for the GSMi server. Additional
software may be necessary, depending on the OPC interface to the conveyor
controllers (PLCs).

GSMi Server Software - minimum requirements

 

Quantity

Windows XP Pro

 

1

ICONICS Genesis32 Enterprise Edition

 

1

Control network interface software

 

1

Backup Software

 

1

Antivirus Software

 

1

Remote Support Software

 

1

 

GSMi Client (workstation) Software - minimum requirements

 

Quantity

Microsoft® Internet Explorer Version 6.0 or higher

 

1

 

46


--------------------------------------------------------------------------------


4.2                Scanners

[g209122ka09i005.jpg]

4.2.1        Specifications

4.2.1.1                                 Bar Code

Codes

 

A

Symbology

 

Code 128 “C”

Characters

 

20

Min. Narrow Element

 

.015”

Max. Wide Element

 

.060”

Pattern Height

 

1.38”

Pattern Length

 

2.75”

Print Method

 

Thermal Transfer

Comments

 

Side/Ladder

 

4.2.1.2                                 Carton Characteristics

·                     Minimum: 9.0”L x 7.0”W x 4.5”H

·                     Maximum: 34.0”L x 22.0”W x 16.0”H

4.2.1.3                                 Material Handling

·                     Type: Belt

·                     Width: 30.0”

·                     Speed: 350-540fpm

·                     Minimum Product Spacing: 8.0”

·                     Carton Orientation: non Edge Aligned

4.2.1.4                                 Scanning System Configuration

·                     Scanner: Axiom 2L/1M Line Scanner w/DRX

·                     Near Reading Distance: 22.0”

·                     Far Reading Distance: 45.0”

47


--------------------------------------------------------------------------------


·                            Total Depth Of Field: 23.0”

·                            Scan Window: 22.0” @ 22.0”

4.2.1.5                                 Scanning System Communications

·                            Interface: RS-422

·                            Baud Rate: 9600

·                            Data Bits: 7

·                            Stop Bits: 2

·                            Parity: Odd

·                            Output Message Configuration: DATA (20) CR

·                            No-Read Message: 0’s in DATA Field

·                            Multiple Message: 9’s in DATA Field

·                            Relay: 1

·                            Relay Function: No-read

NOTE Multiple Read is identified when there is two (2) bar codes presented
during a single read cycle of the same symbology and character length.

48


--------------------------------------------------------------------------------


5         Computer Resale Information

5.1      SortDirector System Deliverables

5.1.1   Computer Hardware

Qty

 

Description

2 primary

 

PROLIANT ML370 G4 XEON-DP 3.2G 1GHZ 1MB Cache 1GB Array Rack

2 back-up

 

PROLIANT ML370 G4 XEON-DP 3.2G 1GHZ 1MB Cache 1GB Array Rack

2 primary

 

XEON 3.2G/1G 1MB Processor for ML370 G4

2 back-up

 

XEON 3.2G/1G 1MB Processor for ML370 G4

2 primary

 

1GB PC2700 DDR SDRAM 1X1GB

2 back-up

 

1GB PC2700 DDR SDRAM 1X1GB

2 primary

 

Wide ULTRA3 PCI Single Channel HD68 PROLIANT SCSI Controller

2 back-up

 

Wide ULTRA3 PCI Single Channel HD68 PROLIANT SCSI Controller

2 primary

 

20/40GB DDS4 DAT40I SCSI U2/LVD 3/6MB

2 back-up

 

20/40GB DDS4 DAT40I SCSI U2/LVD 3/6MB

12

 

36GB 15K U320 Pluggable Universal Hard Drive

1

 

DC5j000 MT dvd/cdrw

1

 

1.44M Floppy drive

1

 

17 in. LCD Flat Panel Monitor

1 Lot

 

Connectors, Cables, Switches, etc.

2

 

UPS R3000 XR Low Voltage and 6-port serial card

1

 

Rack system to contain all computer equipment

 

5.1.2   Computer Software

Both vendor supplied software and Dematic supplied software are required for the
SortDirector installation. Licenses are required for vendor software and will
become the property of The Children’s Place. Dematic will install and verify the
vendor supplied software is operational (along with the hardware components for
the server computer equipment) before shipping the equipment to The Children’s
Place.

49


--------------------------------------------------------------------------------


5.2                  Shelf Mounted PickDirector Hardware

The following items are mounted either in the rack structure or on the rack face
in the put modules:

Qty

 

Description

10

 

NetController Panel / 8 Power Supplies & 4 Converters

320

 

BayDisplay

2640

 

MaxiPick

160

 

ComPort

83

 

EndCap (Right Hand)

83

 

EndCap (Left Hand)

40

 

Terminating Resistor

5960 ft

 

PowerRail Assembly

160

 

Wireless Scanner, Symbol LS3478 with Radio-Charging Cradle and Battery

40

 

Symbol 4 Slot Battery Charger with Line cord and Adapter

 

5.2.1        Spare PickDirector Hardware

The following items are provided as spares:

Qty

 

Description

4

 

Converter

1

 

NetController

8

 

Power Supply

32

 

BayDisplay

50

 

MaxiPick

16

 

ComPort

3

 

EndCap (Right Hand)

3

 

EndCap (Left Hand)

8

 

Wireless Scanner, Symbol LS3478 with Radio-Charging Cradle and Battery

8

 

Wireless Scanner, Symbol LS3478 with Battery Only

17

 

Wireless Scanner batteries

50


--------------------------------------------------------------------------------


6                            Installation

1.                         The mechanical, electrical, controls, and field
wiring installation, unless otherwise specified, will be provided by Dematic.

2.                         Installation is based on utilizing non-union /
non-prevailing wage labor on a straight time, first shift basis, with work
occurring during normal working hours (8:00 AM to 5:00 PM), Monday through
Friday, excluding holidays. If payment of union or prevailing wages is required,
the Base System Price will be increased and The Children’s Place will be
responsible for the additional charges.

3.                         The Children’s Place acknowledges that the proposed
installation may be performed on a non-union wage basis only if all building
tradesmen are absent from the installation site during the period when Dematic’s
installation crew or its subcontractors will be on the job site.

4.                         Dematic will receive, unload, and move the equipment
to the assigned storage area (provided by The Children’s Place). The equipment
is to be stored within 200 feet of its intended installation location.

5.                         Dematic will move equipment from storage to the
installation area.

6.                         Installation is to be performed in accordance with
the agreed upon Project Schedule. Any delay, acceleration, or other variation in
the installation may involve an adjustment to the Sales Agreement price and/or
the Schedule.

6.1                  Mechanical Installation Practices

Proper mechanical installation is vital for the equipment to operate as
described in this Proposal. The following installation standards summarize
Dematic installation techniques and procedures for installing material handling
equipment. The installation standards show the importance Dematic places on
quality installation.

6.1.1        Dimensional Reference Points

A baseline will be established by measuring from the centerline of two building
columns, one at each end of the installation site. This will be done in both the
north / south, and east / west directions, as agreed upon by The Children’s
Place and Dematic. All subsequent centerlines for the conveyor system will be
taken from these established baselines. Conveyors will be installed with the
centerline of the bed matching the centerline of the conveyor path through the
use of a template and plumb line or other acceptable means. All necessary
dimensions will be shown on the layout drawings.

51


--------------------------------------------------------------------------------


6.1.2   Elevations

Conveyors will be installed in accordance with the elevation indicated on the
Approved layout drawings. After the first elevation is established, the
elevation of all other points will be related to this first point. The practice
of dimensioning elevations from the floor at each point of support will not be
followed. When the floor level changes significantly, such as the system going
to an upper or lower floor or into another building or room, a new elevation
will be established from the floor at that point. This new elevation will then
become the reference for subsequent elevations.

All conveyor beds will be leveled at right angles and in the direction of
travel, unless otherwise specified. Conveyor elevations are measured to the top
of the conveying surface.

6.1.3   Floor Mounting Conveyor

Anchoring will be accomplished by drilling into the floor and inserting an
anchor bolt. Intermediate stands will be anchored with 3/8 inch diameter bolts,
one in each support assembly. Support stands for drives will be anchored with
1/2 inch diameter bolts, two per support assembly and four per drive. Explosive
type anchors will not be used.

6.1.4   Ceiling Hanging Conveyor

Overhead support will be accomplished by bolted connections. Intermediate
structural steel members will be attached to the building structure by approved
clamping methods using A325 fasteners. Threaded rod hangers that are 5/8 inch
diameter will be provided to suspend the conveyor and components.

6.1.5   Welding

The Children’s Place will permit Dematic and/or Dematic’s subcontractors to weld
or flame cut at the installation site as necessary to modify equipment for
proper installation. Dematic will conform to all OSHA regulations including “Hot
Work” permits if required. Copies of all required permits to be supplied to all
parties prior to performance of work noted on such permits.

6.1.6   Field Painting

All exposed field steel supplied by Dematic or its subcontractors, unless
otherwise specified, will be touch-up painted to match the painted finish of the
equipment (Light grey RAL 7035). This includes hangers, headers, special
supports, braces, etc. All painted equipment surfaces altered during the
erection process will be touched up in the field.

52


--------------------------------------------------------------------------------


6.2      Electrical Installation Practices

Electrical wiring of the proposed motors and control devices is included in this
Proposal.

1.                         The field wiring installation from the proposed
control cabinet(s) to Dematic’s supplied motors and control devices will be
provided by Dematic.

2.                         Dematic will provide wiring from the existing power
source (by others) to the proposed control cabinet(s). The Children’s Place is
to ensure sufficient capacity is available and provide circuit breakers.

3.                         The Children’s Place will provide any required
interface wiring between the material handling system and equipment provided by
others.

Installation of this system will be performed using Dematic standards for
electrical installation. A description of Dematic electrical installation
standards follows.

Installation will conform to NEC and any local and/or state codes that may
apply. All material supplied for field wiring will be UL listed. All field
wiring will be verified for proper termination, identification, and operation by
employing installation run-in procedures.

6.2.1   Conduit and Wireways

EMT conduit fitting will be of compression type. Galvanized rigid conduit (GRS)
will be used where conduit is placed on concrete floors or is subject to
physical damage. Conduit and wireway will be run parallel to or perpendicular to
the conveyor or building structure. Conduit will be attached to guardrails where
applicable. Wireways will be used where large numbers of wires and multiple
devices are to be installed. Conduit and wireways will be properly installed,
supported, and terminated pursuant to NEC standards.

Conduit installed on or near equipment will not obstruct the movement of product
loading and unloading, as it could cause damage to conduit and conduit supports.
Conduit will not be attached to the side of picking conveyors, but rather the
underside of picking conveyors or racks to avoid damage from product
loading/unloading. Conduit on or near equipment will be mounted clear from
mechanical and electrical adjustable brackets or hardware.

When flexible conduit is required, liquid tight flexible conduit will be used in
lengths not to exceed the minimum needed to allow proper movement. No EMT, GRS,
or flexible conduit will be smaller than 1/2 inch trade size. Conduit wire fill
will not exceed NEC standards.

Standard wiring harnesses are used to connect the control modules

53


--------------------------------------------------------------------------------


The power harness runs in the lower side channel, the Open Network (LCON) cable
runs in the middle of the side channel from control module to control module,
and the PROFInet cable runs in the top of the side channel.

The physical separation of the higher voltage power cabling, the LCON, and the
Ethernet help reduce Electromagnetic Interface (EMI).

By running industrial cabling in the side channel at the point of manufacture,
the need for Electrical Metallic Conduit (EMC) is reduced.

6.2.2        Junction Terminal and Pull Boxes

Pull boxes or fittings will be installed at required intervals and properly
supported per NEC. Junction and pull boxes will be of adequate size, pursuant to
NEC standards, and will not put pressure on splices and wire insulation when
such boxes are closed. A maximum of ten splices will be allowed in a junction
box. When more than ten splices are necessary, terminal strips will be provided.
Generally, junction boxes will be installed in lieu of conduit fittings, where
practical, in order to facilitate future additions and deletions of conduit and
devices.

6.2.3        Field Wiring

Color coding of field wiring will be as follows:

Wire Color

 

Description

Brown, Orange, and Yellow

 

Line and load of 480 AC motor circuits

Red

 

AC control circuits, 150 volts and below

Blue

 

DC supply circuits, 150 volts and below

Blue

 

DC control circuits, 150 volts and below

Yellow with red stripe

 

Interlock control circuits and wiring from external power sources

Green

 

Equipment grounding conductors (w/ or w/o yellow tracer)

White

 

Grounded AC circuit conductors

Gray

 

Grounded DC circuit conductors

 

NOTE Conductors, assigned by numbers, will carry the same color for the entire
length of the conductor

·                            All single conductor control wiring will be #14
THHN or THWN stranded copper wire unless otherwise specified or distributed I/O
is utilized

·                            All motor wiring will be a minimum of #12 THHN or
THWN stranded copper wire

54


--------------------------------------------------------------------------------


·                            All wiring will be increased in size in order to
compensate for any voltage drop due to length of the conductors

·                            Conductors for frequency controlled circuits and
clean AC or DC circuits will be isolated from other conductors as prescribed by
Dematic Controls Engineering

·                            A minimum of ten percent spare #14 red control
wires will be installed in each main conduit run and between control cabinets
and associated consoles

·                            A minimum of six and a maximum of ten #14 control
wires will be installed in each wireway run

·                            Spare control wires will be labeled with a “Brady
Marker” designating control cabinet or console source. (For example cc1-sp1 for
spare number 1 originating from control cabinet number 1)

·                            When three or less conductors are spliced, a
“scotchlok” or equivalent wire nut connector may be used if the correct wire nut
connector is used for the wire being terminated and a sound termination can be
made

·                            All splices will be marked with printed “Brady
Markers” or an equivalent permanent marker with the proper wire number per
control drawings

·                            If “generic” numbers are used for pulling purposes,
they will be replaced with the proper wire number per control drawings

·                            Terminal connections at control devices, control
centers, and junction boxes will be marked with “Brady” markers or an equivalent
marker

6.2.4        Splicing Requirements

·                            Splices are not allowed in conduit. Splices are
allowed in wireways and wiring troughs only if splices are accessible and made
in a manner as to not apply pressure to the termination (that is, a wire nut
splice or termination will have adequate slack with preferably a bank of
electrical tape or knot tied in order to secure all wires no less than 6 inches
from the splice or termination).

·                            Cable will be run continuously from
terminal-to-terminal without splices. Cables will be run in bridle rings when
protected by building structures or equipment and will be protected by conduit
where subject to physical damage, unless otherwise specified.

6.2.5        Devices

·                            All limit switches, photo controls, motors,
solenoids, or other devices will be attached with liquid tight flexible conduit
or cord

·                            Flexible conduit will not exceed 4 feet – 6 inches
in length and will provide for 12 inch adjustment in either direction from
original position, per dimensioned control layout drawings

55


--------------------------------------------------------------------------------


·                            All photoeye, limit switch, solenoid, disconnect
switch, and bracket mounted devices will have brackets bolted with hex bolts and
nuts of 1/4 inch minimum

·                            All devices will be adjusted for proper alignment,
travel, and/or position and properly tightened to avoid misalignment due to
vibration

·                            All hole-punched or drilled-in conveyor surfaces
for photoeyes, reflectors, or any other devices will be filed smooth as to not
interfere with product flow

·                            All field devices will be properly labeled with an
assigned control number per schematics unless another type label is specified

·                            All control and pushbutton stations will be located
and properly mounted per layout drawings unless otherwise specified.

·                            All pull cords will be installed with eyebolts at
intervals not exceeding 12 feet and will properly activate the attached limit
switch without excessive force

·                             Slack will be kept to a minimum, still allowing
for activation of the switch

·                             Two cable clamps or Dematic cable terminators are
required at each cable termination

·                             Turnbuckles and/or pulleys will be installed as
specified by Dematic System Engineering

56


--------------------------------------------------------------------------------


7                            Proposal Specifications

7.1                  General

1.                         Dematic will receive, unload, and move the equipment
to the assigned storage area. The equipment is to be stored near its intended
installation location. The space required to adequately store and prepare the
equipment for installation will be 20,000 square feet.

2.                         The Children’s Place will permit Dematic and/or
Dematic subcontractors to burn and weld at the installation site.

7.2                  The Children’s Place Deliverables

The Children’s Place is responsible for the following:

1.                         The project coordination involving all contractors
employed by The Children’s Place, as required, to help ensure that work is
completed in accordance with the project schedule.

2.                         Any mechanical and electrical interface with
peripheral equipment, process control, or process supplies, not specifically
included in this Proposal.

3.                         Supply, install, connect and make operative: Host
computer(s), interface and any equipment for the interface, peripherals and
system software including field-located devices. Provide any required
applications software, including installation, startup, debug, testing, and
documentation.

4.                         Provide the Ethernet LAN and Ethernet LAN drops with
appropriate connectors to each Dematic-supplied computer.

5.                         Dedicated VPN access is to be provided.

6.                         Two 20 Amp, 120V standard receptacles for the Dematic
supplied computer(s) are required. Also, one additional 30 Amp. 120V twist lock
plug receptacle on a separate circuit is required for the air conditioning unit,
if purchased.

7.                         120 Volt convenience outlets for all MHS equipment,
computer equipment, and Dematic UPS unit(s).

8.                         Provide an appropriate operating environment for all
computers and components. System components typically require environments as
follows:

a.                          Temperature: 15-32 degrees Centigrade (59-90 degrees
Fahrenheit). (Controlled for units in environmental enclosures.)

b.                         Relative Humidity: Humidity within the range from 20
percent to 80 percent without condensation will enable satisfactory operation of
these

57


--------------------------------------------------------------------------------


devices. This is controlled for all units installed in environmental enclosures.

c.                          Electrical: Input voltage required by the computers
is 120V, with a tolerance of 90-130V and a frequency of 50 Hz/60 Hz with a
tolerance of 48-62 Hz. Power requirements vary according to the number and types
of devices included in the configuration. Considering the normal quality of
power available in an industrial facility, a dedicated power regulation
transformer is recommended for the computer CPU and disks to attenuate
transients and to provide “in spec” power during surges and brown outs.

d.                         Cleanliness: Although a ‘computer room’ environment
is not always required for mini-computers and micro-computers, the location
selected for the computer should be reasonably free from grease, dirt, smoke,
and other similar air contaminants. Filters for units in environmental
enclosures must be maintained.

e.                          Vibration and Shock: Vibration can slowly impair
mechanical parts and, when severe, may cause system errors or disk problems;
hence it should be avoided or controlled. The computer equipment is built to
withstand normal building vibrations.

However, conditions where vibration is likely, such as a platform where heavy
machinery is operating, should be avoided. If unusual or prolonged vibration is
likely, as in systems installed in a truck, ship, or aircraft, all cabinets
should be securely anchored to the installation deck and/or bulkheads by
mounting brackets and shock mounts.

f.                            Electromagnetic Interference: Introduction of
electrical interference can cause errors in computer functions and data. Sources
of electromagnetic interference such as radar, radio and television
transmission, automotive ignition systems, power lines, electric tools, and
appliances will be kept outside of the computer room area.

9.                         Suitable electric service, lighting, water, and heat
as may be required for installation, test, and operation of the equipment, per
OSHA specifications. Voltage supplies may not vary more than plus or minus 8
percent during installation and may not vary more than plus or minus 5 percent
for permanent power. The frequency variation may not exceed plus or minus 1
percent at all times. Electrical service of 120V, 20 amperes on 100-foot centers
and 480V, 3 phase, 100 amperes on 200-foot centers will be required for
installation tools. The minimum lighting requirement will be not less that 10
foot candles as measured at the location where the work is actually performed.

10.                   Full service maintenance of equipment, commencing with The
Children’s Place’s operation of a portion or all of the equipment.

11.                   Full compliance by The Children’s Place with the “OSHA
Lockout / Tag out” rules and regulations as enacted by the U.S. Department of
Labor.

58


--------------------------------------------------------------------------------


12.                   Area guarding necessary to protect Personnel such as:
warning signs, handrails, barriers, netting, floor markings, etc. will be the
responsibility of The Children’s Place.

13.                   Guarding to protect the equipment from damage by fork
trucks.

14.                   Qualified Operation / Maintenance Technicians, with any
tools or equipment required, for full-time on-the-job training commencing at the
start of system checkout on-site. Provide qualified, trained Operators in
sufficient quantities for system testing.

15.                   After beneficial use, suitable devices for the safe
maintenance or servicing of elevated equipment where catwalks, platforms, or
similar means of access are not provided. These devices could include man lifts,
platform ladders, or similar devices.

16.                   Area for tool cribs and construction trailers, and parking
for lifting devices.

17.                   Excavations, drainage, piling, foundations, masonry and
concrete work, concrete lining, steel, and other building materials necessary to
the installation or operation of the equipment.

18.                   Any building alterations, including enclosures, floor
openings, wall openings, fire doors, structural integrity and similar
requirements in accordance with all applicable Federal, State, and Local laws,
codes and regulations. This is to include the removal or alteration of
obstructions, concrete floor cuts and/or expansion joints, existing equipment or
new equipment not provided by Dematic to allow for a clear path for the
installation of the equipment listed in this Proposal and depicted on the layout
drawings provided. In the event Dematic is required to alter the path of the
proposed system or perform other work to accommodate the building alterations or
obstructions, the price and schedule impacts will be provided to The Children’s
Place for review and approval.

19.                   Building ground and lightning protection systems.

20.                   All fire protection system requirements.

21.                   Drain lines will be provided as required for air
compressor(s) and air dryer(s).

22.                   Appropriate Operational and Maintenance Personnel to
receive on-the-job operational and maintenance instructions from Dematic prior
to completion of the work required by this Proposal.

23.                   Security services and/or precautions sufficient to protect
the worksite, construction underway, and Dematic tools/equipment.

24.                   Secure storage for backup media.

7.3      The Children’s Place Site Conditions

The Children’s Place is responsible for the following:

59


--------------------------------------------------------------------------------


1.                         A building with adequate structural strength to
support the load of the equipment, materials being handled, guarding, and all
other loads being imposed upon the structure in accordance with all applicable
federal, state and local laws, codes and regulations.

2.                         A worksite prepared to permit lay down, installation,
and operation of the equipment in a time frame as required by the project
schedule.

3.                         A worksite in a watertight condition and free of
debris or obstructions other than those caused by Dematic.

4.                         A work site to permit installation and operation of
the equipment, as required by the Project Schedule.

5.                         A clear path for the ingress to and the egress from
the installation site for Dematic Personnel and equipment.

6.                         The necessary access roads and cleared dock areas
suitable for receiving and unloading the equipment. Dematic will advise the
approximate arrival time of delivery trucks.

7.                         Unless otherwise agreed to, an open and clear area
above and below the equipment to be installed overhead.

8.                         A secure, safe, dry, convenient, and adequate storage
area for Dematic equipment, tools, and materials used on the site. Adequate
working space will also be provided for the Dematic Installation crew.

9.                         Flooring with anti-static qualities needs to be
provided in the computer room area.

60


--------------------------------------------------------------------------------


8                            Safety

8.1                  Mutual Commitment to Safety

Dematic and The Children’s Place recognize that accidents can be reduced by
following safe practices in the design, construction, installation, operation,
and maintenance of the equipment. Therefore, in a mutual effort to minimize the
possibility of accidents, Dematic and The Children’s Place agree as follows:

1.                         Dematic furnished equipment will be designed,
manufactured, and installed under the guidance of the appropriate ANSI/ASME
Standards. Likewise, The Children’s Place will apply appropriate ANSI/ASME
Standards as they incorporate user instructions into their operations, and will
enforce these operating standards and instructions. In particular, The
Children’s Place will place into standard operating procedure those instructions
contained within the Dematic supplied Conveyor Safety Guidelines Form Number
5100 (9/02).

2.                         When Dematic provides on-site installation services,
Dematic will provide operational and maintenance instructions and training prior
to the completion of Commissioning. The Children’s Place will provide the
appropriate Operational and Maintenance Personnel for such instructions and
training. The Children’s Place will retain a record of attendees.

3.                         Dematic will provide written instructions relating to
the safe use of the equipment. These materials will include such items as
manuals, safety instructions, posters, user instructions, etc. The Children’s
Place will make such instructions available on a continuous basis to its
Operational and Maintenance Personnel.

4.                         The Children’s Place will periodically conduct safety
programs, as required, to keep its Operational and Maintenance Personnel,
including new hires, constantly knowledgeable with respect to the safe use of
the equipment.

5.                         The Children’s Place will maintain a dress code which
requires all Personnel around the equipment to wear hair protection (or short
hair), snug fitting clothes and heavy duty work shoes. The wearing of tennis
shoes, baggy cuffs, neckties, jewelry and similar apparel will not be permitted.
Hard hats will be worn where Personnel could be subjected to injury because of
obstructions or falling objects.

6.                         The Children’s Place will provide man lifts,
platforms or similar devices for the safe maintenance servicing of elevated
equipment where catwalks, platforms or similar means of access are not provided.

61


--------------------------------------------------------------------------------


8.2                  OSHA Lockout / Tagout Rules

NOTE An important note to The Children’s Place.

On August 28, 1989, the U.S. Department of Labor amended the Occupational Safety
and Health Standards to incorporate lockout / tagout requirements. This standard
applies to most employers and covers, among other things, “the servicing and
maintenance of machines and equipment in which the unexpected energization or
start-up of the machines or equipment…could cause injury to employee.” The
standard states that servicing and maintenance covers various workplace
activities including “lubrication, cleaning or un-jamming of machines or
equipment...where the employee may be exposed to the unexpected energization or
start-up of the equipment….”

In Dematic’s opinion, this standard applies to most workplaces utilizing powered
conveyor. Dematic is bringing this to the attention of The Children’s Place in
the event The Children’s Place is not aware of the standard. Dematic urges The
Children’s Place to review the applicability and requirements of the standard
with respect to The Children’s Place’s facilities. In general, the standard
requires employers to establish an ongoing program of control procedures and
employee training (regardless of training provided by the equipment vendor at
the time of sale) to ensure that equipment is rendered inoperative before any
servicing or maintenance is performed.

The referenced standard (as may be amended) can be found at 29 CFR Part 1910,
Section 1910.147; it was published in the Federal Register, Volume 54, No. 169
on September 1, 1989. Also, copies may be requested from the Dematic Contracts
Administration Department. This and other pertinent OSHA safety standards may be
found at WWW.osha.gov.

62


--------------------------------------------------------------------------------


9                            System Pricing

9.1                  Base System

The following prices are provided for the Third-party commodities, Mechanical
Installation, and Electrical Installation services as described in Dematic
Proposal 104846. The prices and the acceptance of this Agreement by Dematic are
contingent upon performing the work under Proposal 104846 in conjunction with
the Dematic Proposal Number 103522 dated 2006-September-27 and execution by The
Children’s Place Services Company, LLC (“The Children’s Place”) of the Agreement
for Dematic Proposal Number 103522 dated 2006-September-27.

The price for the performance of Dematic work described in this Proposal is as
follows:

Base System Price

Total

 

$

16,756.000

 

 

9.2                  Pricing Notes

Above pricing does not include building permits, installation permits, or other
project permits or fees. All permits and fees are the responsibility of The
Children’s Place.

All options are priced to be purchased with the Base System.

Above pricing does not include any sales, use, excise, or similar taxes – these
are the responsibility of The Children’s Place. If The Children’s Place is tax
exempt, an appropriate tax exemption certificate must be provided within 60 days
of order.

Notwithstanding any of the above, within thirty (30) days of signing the
Agreement the Purchaser shall have the right to terminate the Agreement upon
written notice to Dematic. In the event of such termination, Purchaser shall pay
Dematic the reasonable value of the equipment and services already provided to
Purchaser.

All prices are in U.S. dollars.

NOTE Commodity Pricing Fluctuations – The metals (steel, aluminum, and copper)
to be provided for this project were priced at rates in effect as of the date of
this Proposal. Because of the volatility of market prices, any changes in the
prices for these commodities from the date of this Proposal to the date on which
Dematic ships the equipment, will be charged at “price in effect” on the date of

63


--------------------------------------------------------------------------------


shipment to the installation site. Price adjustments shall be made based upon
the changes in the following published price indicators: (1) Steel - Nucor
Steel’s price list and surcharges, (2) Aluminum — London Metal Exchange, (3)
Copper-London Metal Exchange, which may result in an added charge or credit to
The Children’s Place.

9.3                  Delivery and Shipping Terms

Delivery and Shipping Terms for the equipment shall be: F.O.B. Destination,
Freight Prepay and Add.

9.4                  Export Laws and Regulations

The Children’s Place acknowledges that Dematic is required to comply with
applicable export laws and regulations relating to the sale, exportation,
transfer, assignment, disposal and usage of the work/equipment/services provided
under the Contract, including any export license requirements. The Children’s
Place agrees that such work/equipment/services shall not at any time directly or
indirectly be used, exported, sold, transferred, assigned or otherwise disposed
of in a manner which will result in non-compliance with such applicable export
laws and regulations. It shall be a condition of the continuing performance by
Dematic of its obligations hereunder that compliance with such export laws and
regulations be maintained at all times.

The Children’s Place agrees to indemnify and hold Dematic harmless from any and
all costs, liabilities, penalties, sanctions and fines related to non-compliance
with applicable export laws and regulations that are caused by The Children’s
Place’s negligent actions.

9.5      Payment Terms

Dematic agrees to submit invoices and The Children’s Place agrees to pay
invoices in accordance with the invoice and payment schedule shown below. All
payments shall be made payable net 30 days from invoice date, at the address
indicated on the Dematic invoice.

A late payment charge of five one-hundredths of one percent (.05) per day (18
percent annum, based upon a 360-day year) will be added to any amount not
received by Dematic on or before the invoice payment date indicated on the
payment schedule. Where this rate exceeds a maximum rate permitted by applicable
law, the permissible rate will apply.

If this Agreement provides for Dematic to install the Equipment, the final
invoice, per the invoice and payment schedule, may be held by The Children’s
Place as retainer. The Children’s Place will pay the retainer (final invoice)
amount within thirty (30) days after Dematic completion of Installation
Commissioning.

64


--------------------------------------------------------------------------------


However, should there be a dispute about the completion of the Installation
Commissioning, then The Children’s Place shall inform Dematic of any claimed
defects in the Equipment and the amount of any retainer necessary to correct
claimed defects will be mutually determined. The Children’s Place will then pay
the final invoice less the determined amount. The Children’s Place will pay the
remaining retainer upon correction by Dematic of any defects in the Equipment as
mutually determined.

Upon contract ratification, the following payment terms apply:

Item

 

Payment Terms

 

Time Frame

1

 

Twenty percent of the total project price as a down payment less any previous
payments made

 

Upon execution of contract.

2

 

Monthly progress payments. (Progress payments and down payment will not exceed
50% of the contract value prior to February 1, 2007.)

 

Net thirty days.

3

 

Five percent retainer

 

Thirty days after system acceptance.

 

9.6      Commercial Terms

This Proposal is based on General Terms and Conditions - Exhibit A. Dematic’s
price is based on our standard practices, equipment, Terms and Conditions, and
warranty.

65


--------------------------------------------------------------------------------


10       Sales Agreement

This Sales Agreement, (hereinafter referred to as “Agreement”), made by and
between The Children’s Place Services Company, LLC, 915 Secaucus Road, Secaucus,
New Jersey 07094, (hereinafter referred to as “The Children’s Place”) and
Dematic Corp., with headquarters located at 507 Plymouth Avenue, N.E., Grand
Rapids, Michigan, 49605, (hereinafter referred to as “Dematic”), constitutes the
Agreement of the parties as follows:

1.                         Dematic agrees to sell to The Children’s Place and
The Children’s Place agrees to purchase from Dematic, the equipment and services
described in Dematic Proposal Number 104846, dated 2006-September-27, Sections 1
through 10, for the price set forth in the Proposal and on the General Terms and
Conditions — Exhibit A.

2.                         This Agreement constitutes the entire agreement
between the parties and no oral or other representation shall prevail,
notwithstanding any other terms and conditions of any order submitted by The
Children’s Place. Any changes, modifications, or additions to this Agreement are
binding and enforceable only if made in writing and signed by both parties.

Approved and Executed By:

 

 

 

 

 

The Children’s Place Services
Company, LLC

 

Dematic Corp.

 

 

 

 

 

 

/s/ Sal Pepitone

 

/s/ Illegible

Signature

 

Signature

 

 

 

SAL PEPITONE

 

[Illegible]

Name (please print)

 

Name (please print)

 

 

 

V. P. of LOGISTICS

 

V P SALES

Title

 

Title

 

 

 

 

 

 

9-29-06

 

9/29/06

Date

 

Date

 

66


--------------------------------------------------------------------------------


10.1    General Terms and Conditions – Exhibit A

The Dematic Corp. (“Dematic”) Proposal and Sales Agreement specifically
incorporate the following General Terms and Conditions. Collectively the
Proposal, Sales Agreement, and these General Terms and Conditions are referred
to herein as the “Agreement” between Dematic and The Children’s Place.

67


--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS

Exhibit A

 

The following General Terms and Conditions shall apply to any resulting order
between Dematic Corp. (hereinafter referred to as “Dematic”) and Purchaser.

1.                         TAXES: Unless otherwise indicated, the price does not
include any sales, use, excise, or similar taxes, and Purchaser shall be
responsible for all such taxes, whether or not invoiced by Dematic. If taxes are
included as part of the price and the rate or base of the tax is increased or
decreased, Purchaser will pay any increased taxes, and Dematic will give credit
for any tax decrease. Absent written agreement to the contrary, Dematic will pay
the tax and be reimbursed by the Purchaser.

In the event Purchaser is exempt from such taxes or should Purchaser elect to
pay such taxes directly to the taxing authority, then within 60 days of the
order, Purchaser will provide Dematic with a valid tax exemption certificate or
similar document satisfactory in form to Dematic.

2.                         WARRANTY: Dematic warrants that goods sold by Dematic
will be free from defects in material and workmanship for a period of two years
from the date of installation or four thousand hours of operation, whichever
occurs first. Dematic’s obligation under this warranty is limited to repairing
or replacing, at Dematic’s option, F.O.B. manufacturing plant, any part of the
goods found to be defective within the warranty period. This obligation is
conditioned upon receipt by Dematic of prompt written notice of the claimed
defect, including a description of the defect and its discovery, and the
opportunity for Dematic to inspect the goods in the purchaser’s facility. This
obligation does not include costs of labor or other charges incurred in removing
or reinstalling parts, and does not apply to goods damaged by misuse, neglect or
accident or to goods which have been improperly applied, installed, adjusted,
operated, maintained, repaired or altered by persons other than Dematic.

If the goods include computer hardware or software acquired from original
manufacturers, Dematic’s obligation will be limited to conveying and
transferring to Purchaser any interest, rights and/or warranties which Dematic
may obtain.

DEMATIC MAKES NO ADDITIONAL WARRANTIES, EXPRESS OR IMPLED, AS TO ANY GOODS, AND
IN PARTICULAR DEMATIC MAKES NO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.

3.                         INSURANCE BY DEMATIC: Dematic will maintain insurance
covering its operations as follows:

a.                        Worker’s Compensation Insurance as required by the
state having jurisdiction over Dematic and Employer’s Liability with limit of
$1,000,000.

b.                       Commercial General Liability Insurance with combined
single limit for bodily injuries and property damage of $1,000,000.

c.                        Automotive Liability Insurance for bodily injuries,
including death and property damage with combined single limit of $1,000,000.

Dematic may, at its sole option, satisfy these requirements with commercial
insurance or through a program of combined self-insurance, self-insured
retention, and excess insurance.

Certificates of insurance or letter of authority to self-insure will be
furnished upon request.

4.                         INSURANCE BY PURCHASER: Purchaser assumes all risk of
loss from damage and destruction of the material and equipment and any
applicable installation charges thereof. Such risk of loss will transfer to
Purchaser at the F.O.B. point pursuant to the shipping terms of the Agreement
(F.O.B. destination). Purchaser agrees to acquire and maintain all risk
insurance covering damage and destruction of the materials and equipment at
replacement value and in no event less than the purchase price including any
increases by change order(s). The insurance policy or policies shall include
Dematic as an insured, shall provide for 20 days prior notification to Dematic
if the insurance coverage is terminated, reduced, or otherwise materially
modified, and shall provide that the insurance proceeds shall be payable to
Dematic and Purchaser as their interests may appear. Payments made by an
insurance carrier to Dematic as a result of such damage or destruction of the
equipment will be applied against the purchase price and any other amounts owed
by Purchaser under the Agreement. Purchaser shall furnish Dematic with
certificates evidencing such insurance.

5.                         INDEMNIFICATION: The equipment furnished hereunder
will be manufactured with Dematic safety features and furnished with user safety
instructions. The operation of the equipment with safety features removed or
modified and/or the disregard of the user safety instructions is outside of
Dematic’s control and is the responsibility of the Purchaser. Therefore,
Purchaser agrees to indemnify and hold Dematic harmless from any and all claims,
demands, liabilities, causes of action, suits, costs, and expenses of any kind
or nature (including attorney’s fees) for loss or damage which may be suffered
by Dematic as a result of injury to persons arising from such removal or
modification to Dematic-furnished safety features and/or the disregard of
Dematic-furnished user safety instructions, including any person injured while
riding, sitting, stepping, walking, or climbing on the equipment furnished
hereunder; Provided that Dematic notifies Purchaser in writing, within 30 days
of Dematic’s knowledge of any such claim, and gives Purchaser the exclusive
control of the defense and settlement of any claim.

Dematic agrees to indemnify and hold Purchaser harmless from any and all claims,
demands, liabilities, causes of action, suits, costs, and expenses of any kind
or nature including attorney’s fees) for loss or damage which may be suffered by
Purchaser as a result of injury to persons arising from defects in material and
workmanship of the equipment caused by Dematic. Provided that Purchaser notifies
Dematic in writing, within 30 days of Purchaser’s knowledge of any such claim,
and gives Dematic the exclusive control of the defense and settlement of any
claim.

6.                         CHANGE ORDER: The parties may agree at any time prior
to final payment of the Agreement to make additions, deletions, or other
revisions by Change Order or Work Order (as defined below) without invalidating
the Agreement. No such change will be performed by Dematic until an approved
Change Order or Work Order is executed as provided below.

a.                        When the price, schedule and other conditions relating
to the change can be determined prior to the start of work under the change, a
document describing this change (Change Order) will be issued for execution by
the parties.

b.                       When the change requires immediate action and the
issuance of an executed Change Order with firm price would unreasonably delay
the change. Purchaser shall place its signature upon a document authorizing
Dematic to proceed

with the change (Work Order). After the change under the Work Order has been
completed, Dematic will calculate the firm price for the change using actual
costs (including overhead and reasonable profit) current at time of performance
of the

 


--------------------------------------------------------------------------------


work. Completed Work Order(s) will be incorporated into a Change Order for
execution by the parties.

Unless expressly modified by a Change Order or Work Order, the provisions of the
Agreement will govern all work performed under such Change Order or Work Order.

7.                         LIENS: Dematic will protect Purchaser as to any lien
asserted against Purchaser’s property for work, material or services furnished
by others at Dematic’s request when Purchaser makes the payments provided for in
the Agreement.

8.                         RIGHTS AND REMEDIES: If Dematic defaults in the
performance of any of its obligations under the Agreement (other than its
obligations under Article 2 hereof) and if Dematic has not cured the default or
implemented a plan to cure the default in a diligent manner within 20 days after
Purchaser shall have given Dematic written notice of the default, or such other
time period as mutually agreed upon, Purchaser shall have the right to terminate
the Agreement upon written notice to Dematic. In the event of such termination,
Purchaser may (i) pay to Dematic the reasonable value of equipment and services
already provided to Purchaser, or (ii) complete the work specified in the
Agreement.

If Purchaser elects to complete the work and the reasonable costs of completion
exceed the unpaid balance of the Agreement price, Dematic shall pay the
difference to Purchaser. If the unpaid balance of the purchase price exceeds the
reasonable cost of completion, Purchaser shall pay the difference to Dematic.

If Purchaser fails to pay the purchase price, or any installment thereof, within
10 days after it is due, or if Purchaser defaults in the performance of any of
its other obligations under the Agreement and if the default continues for 20
days after Dematic gives Purchaser written notice thereof, or such other time
period as mutually agreed upon, then Dematic shall have the right to (i) suspend
performance of its obligation under the Agreement until the default is cured, or
(ii) exercise any right or remedy provided for in the Agreement, or available to
Dematic under applicable law.

9.                         SECURITY INTEREST AND TITLE:

a.                        Subject to any interest that Wells Fargo Retail
Finance, LLC has in the equipment pursuant to the credit facility dated November
21, 2004, as amended between the purchaser and Wells Fargo, Dematic retains a
security interest in the equipment to secure the purchase price payable by
Purchaser under the Agreement and all other amounts now and hereafter owing by
Purchaser to Dematic hereunder. Upon request by Dematic, Purchaser will execute
and deliver to Dematic a financing statement evidencing this security interest.

b.                       Dematic hereby grants Purchaser a single site
non-transferable and non-exclusive license to use all computer software
manufactured and provided by Dematic under the Agreement. Title to the software
and documentation, if any, provided hereunder shall at all times remain with
Dematic. Purchaser agrees to use such software strictly in compliance with the
terms of the Agreement, and for the use(s) contemplated herein, and specifically
agrees not to copy, furnish, disclose, or otherwise make said software, or any
portion thereof, available to any third party.

c.                        The Dematic manufactured and provided software is a
proprietary trade secret of Dematic. Purchaser agrees to maintain
confidentiality of Dematic software, and to restrict access to Purchaser’s
employees or agents directly concerned with Purchaser’s licensed use of same.

d.                       Refer to Article 2 for provisions of title for software
which Dematic acquires from original manufacturers.

10.                  DELAYS: If Dematic’s performance is delayed or prevented by
Purchaser or other cause uncontrolled by Dematic (such as casualty, labor
trouble, governmental action, inability to obtain supplies or transportation, or
any order modification by Purchaser):

a.                        Purchaser agrees to pay Dematic Invoices upon
notification that equipment is ready for shipment in accordance with the
shipping schedule and to reimburse Dematic for expenses incident to such delay
including, without limitation, the cost of engineering, equipment and
installation escalations; maintaining, repairing and refurbishing equipment;
storage, demurrage, and pullout charges from installation site; and

b.                       The time for delivery of the equipment and performance
of the services will be extended accordingly, and Dematic will not be liable for
any damages caused by the delay; and

c.                        The stated purchase price shall be revised based upon
labor wage rates and other conditions prevailing at the time of actual
performance.

11.                  PATENTS: Dematic agrees to indemnify and hold Purchaser
harmless from any damages (including litigation costs incurred) that may be
awarded against Purchaser in any final judgment based upon a claim that the
equipment or its use infringes any currently existing United States patents
owned by third parties, provided that Purchaser notifies Dematic in writing,
within 30 days of Purchaser’s knowledge of any such claim, and gives Dematic the
exclusive control of the defense and settlement of any claim, including the
right to make changes in the equipment to avoid any alleged infringement, so
long as such changes do not materially affect the performance of such equipment
which shall be determined by the Purchaser in its sole reasonable discretion.
Purchaser is responsible for any infringement claim arising from any
modifications of the equipment by Purchaser or any combining by Purchaser of the
equipment with other equipment not furnished by Dematic.

12.                  ASSIGNMENT/SUBCONTRACTS: Purchaser shall not delegate the
performance of any obligation hereunder, nor assign any rights arising under the
Agreement, to any unaffiliated third person without the prior written consent of
Dematic.

Dematic reserves the right to use subcontractors in the performance of any
services to be performed by Dematic. Dematic is responsible for the acts and
omissions of any subcontractor so engaged.

13.                  LIMITATION OF REMEDIES/GOVERNING LAW: The Agreement sets
forth Purchaser’s sole and exclusive remedies for any defect in or
non-conformity of any equipment or services and for any negligent design,
manufacture, or installation of the equipment, and for any breach of the
Agreement by Dematic. Neither Dematic nor Purchaser shall be liable for
incidental or consequential damages (including loss of profits).

The Agreement shall be interpreted and enforced in accordance with the
substantive laws of the State of Michigan.


--------------------------------------------------------------------------------